Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 1 of 39 PageID #: 271



    CAUTION: NOT TO BE USED FOR                                        THIS IS AN IMPORTANT RECORD.                              A Y ALTE A IONS IN SHADED AREAS
    IDENTIFICA ION PU POSES                                                     SAFEGUARD IT.                                                   RENDE FORM VOID
                                        CERTIFICATE OF RELEASE OR DISCHARGE FROM ACTIVE DUTY
                                           This Report Contains Information Subject to the Pri acy Act of 1974, As Amended.
    1. NAM (Lest, Fir t', Middle)                         2. DEPART ENT, CO PONE T A D BRANCH                             3. SOCIAL SECU ITY UMBE
    DUNN DANIEL AUSTIN                                                                     USMC-KI                                        594 l 96 I 1068
    4a. GRADE, RATE OR RANK                  b. PAY G ADE                  5. DATE OF BIRTH (YYYYMMDD)              6. RESERVE OBLIGATION TER I ATION DATE
                    PFC                              E-2                                19900330                        (YYYYMMDD) 20180607
    7a. PLACE OF ENTRY INTO ACTIVE DUTY                                    b. HO E OF RECO D AT TI E OF E TRY (City and state, or complete address if known)
    DALLAS MBPS                                                            165 LAKE TRAIL DR
    DALLAS TX 75202-4709                                                   DOUBLE OAK TX 75077
    8a. LAST DUTY ASSIGN ENT AND AJO CO AND                                                b. STATION WHE E SEPARATED
    CNATTU, MATSG-33, NAS, OCEANA                                                          MATSG-33. AS, OCEANA, VA (RUC 06116)
    9. CO AND TO WHICH TR NSFER ED                                                                                 10. SGLI COVERAGE | | NONE
                                                                                                                      AMOUNT: $400,000
    11. PRI ARY SPECIALTY (List mber, title and year and onth I                            12. RECORD OF SERVICE     YEAR(S) MONTH(S)  DAY(S)
        specialty. List additional specialty numbers and titles Involving periods of
        one or more years.)                                                                 a. DATE E TERED AD THIS PERIOD               2010         , 07         .12 •• •
    6531 - Aircraft Ordinance Technician                                                    b. SEPARATION DATE THIS PERIOD               2011           03 .           :1
           0 years 0 mos 0 days                                                             C. ET ACTIVE SERVICE THIS PERIOD               00- .        08 •            06
                                                                                            d. TOTAL P IOR ACTI E SERVICE                  00           oo              00
                                                                                            e. TOTAL PRIOR INACTIVE SE VICE                00           00 >      . 00 ..
                                                                                            f, FO EIG SERVICE                              00         oo :.              00
                                                                                            g. SEA SE ICE                                  00       ¦ 00
                                                                                                                                                                   '
                                                                                                                                                                         00
                                                                                                                                                                       . 04   .
                                                                                            h, INITIAL ENTRY TRAI ING                     00            61
                                                                                            I. EFFECTIVE DATE OF PAY G ADE               2011           01             .01.
    13. DECORATIONS, EDALS, BADGES, CITATIO S A D CA PAIG                                  14. ILITARY EDUCATION (Course title, number of week , and mo th a d
       RIBBO S AWA DED OR AUTHORIZED (All eriods of ervice)                                    year completed)
    National Defense Service Medal, Rifle E ert Badge                                      Aircraft Ordinance Technician 5 ks 02/l 1
                                                                                           F/A-18 Armorment S ste 4 wks 3/11




    16a. COMMISSIO ED THROUGH SERVICE ACADE Y                                                                                                              YES        NO
      b. CO MISSIONED THROUGH OTC SCHOLARSHIP (10 (JSC Sec. 2107b)                                                                                         YES      * O
      c. ENLISTED UNDE LOAN REPAYMENT PROGRAM (10 USC Cha . 109) (If ye , year of com itment: )                                                            YES      * NO
    16. DAYS ACC UED LEAVE                   17. ME BE WAS PROVIDED CO PLETE DENT L EXA INATION AND AL APPROPRIATE                                                YES NO
        PAID 1.0                                 DENTAL SERVICES AND TREAT E T WITHIN 90 DAYS PRIO TO SEPA ATIO
    18. RE ARKS
    Not a final discharge,
    Date detached separation activity: 20110316 1 day travel time.
    W ile a member of the Marine Cotps Reserve yo will keep the CG, Marine Corps Reserve.Support Comman (toll ftee i-800-255-58O2)-informed
    ofany changeof address, martial status, numberof e endants, civilian employment, orphysical standards. S/N::06il6-2011.-0003 ¦


   The information contained here In Is subject to computer atching wit in the Department of Defense or with any ot er affected Federal or non-Federal agency, for verification
   purposes an to determine eligibility for, and/or continued compliance with, the requirements of a Federal benefit program,'
    19a. AILING ADDRESS AFTER SEPARATIO (Include ZIP Code)                                 b. NEA ST ELATIVE fWame ari addre s - In l de Zip Code)
    165 Lake Trail Drive                                                                   Judy Dunn (Mother) . .
    Double Oak TX 75077-0000                                                               165 Lake Trail Drive Double Oak TX7507'7-0000 .. .
    20. E BER REQUESTS CO Y6 BE SENT TOfSpag/iyslateriocality) TX OFFICE FVETER N&AFFAIRS                        YES      NO
     a. E BER REQUESTS COPY 3 B SENT TO HE CENTRAL OFFICE OF THE DEPARTMENT OF VETERANS AFFAIRS                  YES      NO
       (WASHINGTON, CI
    21a. M BEJ     IATURE          b. DATE      22a. OFFICIA AUTHORjjZEtrTO SIGN (Typ dname, e, tllp, sig at re) b. DATE
                                     (YYYYMMDD) Christo her L. RichafMpnC d PfiRSO                                 (YYYY MDD)



                                             SPECIAL ADDITIONAL INFORMATION (For use by authorized agencies only) ,
    23. TYPE OF SEPARATION                                                4. CHA ACTER OP SERVICE (Incl e upgrades)
                        Released from IADT                                                                                 HONORABLE
    25. SEPARATION AUTHORITY                                                               26. SEPA ATION CODE                        27. EE T Y CODE
                          MARCORSEPMAN par 1005                                                             MBK2                                      RE-1 A
   28. ARRATIVE REASON FOR SEPA ATION
   COMPLETION OF REQUIRED ACTIVE SERVICE
   29. DATES OF TI E LOST DURING THIS PERIOD (YYYYMMDD)                                                                               30. EMBER]             JESTS COPY 4
   None.
    DD FORM 214, AUG 2009                                    PRE IOUS EDITION IS OBSOLETE.                    DEFENDANT'S                                    SERVICE-2
                                                                                                                IIHSBIT                                       Adobe Designer 8.0
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 2 of 39 PageID #: 272



   CAUTION NOT TO BE USED
   IDENTIFICATION PURPOSES
                                        FiR                         THIS IS AN IMPORTANT RECO
                                                                             SAFEGUA D IT
                                                                                                                             4   Y ALTERA IONS I SHADED AREAS
                                                                                                                                                    RENDE FORM VOID
                                      CERTIFICATE OF RELEASE OR DISCHARGE FROM ACTIVE DUTY
                                          This Report Contains Information Subject to the Pnvacy Act of 1974 As Amended
   1 NA E (Last First Middle)                            2 DEPA T E T, COMPO ENT AND BRANCH                            3 SOCIAL SECURITY NU BER
   DUNN DANIEL AUSTIN                                                                USMC-K1                                             594 I 96 I 1068
   4a GRADE, RATE OR RANK                      PAY GRADE                 5 DATE OF BIRTH (YYYYMMDD)                6 RESERVE OB IG TION TERMINATION DATE
                    PFC                                E-2                            19900330                        (YYYYMMDD)20180607
   7a PLACE OF E TRY INTO ACTIVE DUTY                                    b HOME OF RECORD AT TI E OF ENTRY (City and state or complete address if known)
   D LLAS MEPS                                                           165 LAKE TRAIL DR
   DALLAS TX 75202- 709                                                  DOUBLE OAK TX 75077
   8a LAST DUTY ASSIGN ENT AND AJOR CO AND                                                b STATION WHERE SEPARATED
   CNATTU, MATSG-33, NAS. OCEANA                                                          MATSG-33, NAS, OCEANA, VA (RUC 0 116)
   9 CO AND TO WHICH TR NSFERRED                                                                                    10 SGLI COVERAGE | | NONE
                                                                                                                         OUNT $400 000
   11 PRIMARY SPECIAL Y (Ust number title and yea s and months in                         12 RECO D OF SERVICE       YEAR(S) MONTH(S)   DAY(S)
        ecialty List ad itional specialty numbers and titles involving enods of
        one or more years)                                                                 a DATE ENTE ED AD THIS PERIOD                 2010           07            12
   6531 - Aircraft Ordinance Technician                                                    b SEPARATION DATE THIS PERIOD                 2011           03            17
          0 years 0 mos 0 days                                                             C. ET ACTIVE SE VICE THIS PERIOD               00            08            0
                                                                                           d TOTAL PRIOR ACTIVE SE ICE                    00            00            00
                                                                                           e TOTA PRIO INACTI E SERVICE                   00            00            00
                                                                                           f FOREIG SERVICE                               00            00            00
                                                                                           g SEA SE VICE                                  00            00            00
                                                                                           h INITIAL ENTRY TRAI I G                       00            01            04
                                                                                           I EFFECTIVE DATE OF PAY GRADE                 2011           01            01
   13 DECO ATIO S EDALS BADGES CITATIO S AND CA PAIGN                                     14 ILITARY EDUCATIO (Course W/e number of weeks and month an
       RIBBONS ARDED O AUTHORIZED (All eriod ofsemce)                                        year completed)
     ational Defense Service Medal, Rifle Expert Badge                                    Aircraft Ordinance Technician 5 wks 02/i!
                                                                                          F/A 18 Armor ent System 4 wks 3/11




   15a COMMISSIONED THROUGH SERVICE ACADEMY                                                 YES   H O
     b COMMISSIONED THROUGH ROTC SCHOLARSHIP (10 USC Sec 2107b)                             YES   ft NO
     c ENLISTED UNDER LOAN REPAYMENT PROG A (10 USC Cha 109) (If yes ea s of com itment )   YES   ft  O
   16 DAYS ACC UED EAVE        17 ME B AS P OVIDED COMPLETE DENTA EXAMINATIO AND A AP RO IATE   YES NO
      PA,D , „                                  DENTAL SERVICES AND TREAT ENT WITHIN 90 DAYS PRIOR TO SEPARATION
   18 RE ARKS
   Not a final discharge
   Date detached separation activity 20110316 1 day travel time
   While a member of the Marine Corps Reserve you will keep the CG, Marine Corps Reserve Support Co mand (toll free 1-800 255-5802) informed
   of any change of address, martial status, number of de endants, civilian employment, or physical standards S/N 06116-2011-0003


   The mfomialion contained here In is subject to computer matching wit in the Department of Defense or with any ot er affected Federal or non Fe eral agency for verification
   purposes and to determine eli ibility for and/or continued compliance with the requirements of a e eral benelit program
   19a MAILI G ADDRESS AFTER SEPARATION (include ZIP Co e)                                b EA EST RELATIVE (Name and a dress Include Zi Cod )
   165 Lake Trail Drive                                                                   Judy Dunn (Mother)
   Double Oak TX 7 077-0000                                                               165 Lake Trail Drive Double Oak TX 75077-0000
   20 MEMBE REQUESTS COPY 6 BE SENT TO (Specify slate/tocatiiy) TX FICE OF VET RANS AFFAIRS                                                              M YES           NO
    a ME BER EQUESTS COPY 3 BE SENT TO THE CE TRAL OFFICE OF TH&X EtfART ENT OF VEffe ANS FFAIRS                    * YES     NO
      {WASHINGTO . DC1                                                 )
   21a EMBER SIG ATURE           b DATE       22a OFFICIAL AJjTHOE l fEttUTO SIGN (Tyqpd name gVade title sig ature) b DATE
                                   (YYYYMMDD) Christopher L Ridfmrrj rm C                                              (Y YYMMDD)
                                                     0l(02&f
                                            SPECIAL ADDITIONAL INFOR ATION (For use by authorized agencies only)
   23 TYPE OF SEPARATIO                                                    24 CHARACTE OF SERVICE (Include u g ades)
                     Released from IADT                                                                                   HONORABLE
   25 SEPARATION AUTHORITY                                                               26 SEPA ATION CODE                           27 REE TRY CODE
                          MARCORSEPMAN nar 1005                                                           MBK2                                       RE-1 A
   28 NARRATIVE REASO FO SEPARATION
   COMPLETION OF REQUIRED ACTIVE SERVICE
   29 DATES OF TIME OST DURING THIS PERIOD (YYYYMMDD)                                                                                30 EMBE R| gyjgTS COPY 4
   None
   DD FORM 214, AUG 2009 PREVIOUS EDITION IS OBSOLETE SERVICE - 7
                                                                                                                                                             Adobe Oe signer 3 0
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 3 of 39 PageID #: 273




                                                                   04 Dec 12

      SECOND ENDORSEMENT on INSPECTOR-INSTRUCTOR, B D/S Motor Transport Com any,
                     Sixth Motor Transport Battalion, Fourt Marine Logistic
                     Group Itr 1910 of 28 ov 1

      From: Commanding General, 4th Marine Logistics Group, 2000 Opelousas Avenue,
             Building 1, NEW ORLEA S, L 70146-0000
       O: COMMANDANT OF HE RINE CORPS (MMSB-20), HEADQU RTE S, U.S. MARINE
             CO PS, QUANTICO, V 22134-5002

      Subj: ECOMMENDATION FOR DMINISTRATIVE DISCHARGE OF LANCE CORPOR L DANIEL A
              DUNN, USMCR

      Ref: (a) MCO P1900.16 (MARCORSEPMAN)

      1. Readdressed and forwarded for filing in accordance with section 6311.6 of
      reference (a).


      2. The recommendation that the res ondent be administratively discharged from
      the United States arine Corps Reserve is approved. By copy of this letter,
      the Respondent's Commanding Officer is directed to take those a inistrative
      steps necessary to effect subject Marine's separation within 20 days from the
      date of receipt of this letter under the following criteria:

          a. Characterization of Service: Other han Honorable

          b. uthority for Discharge: M RCORSEPM N, par.6210.6

          c. Separation Code: HKQ1 - MISCONDUCT

          d. Reenlist ent Code: RE-4


          e. Suspension: None


      3. The Respondent's co mand    ill also forv/ard the closed-out service record
      book of subject Marine to the Commandant of the Marine Corps (MMSB-20) and, by
      separate correspondence, inform this Headquarters (SJ ), of the date of
      separation.




                                              . R. M CHUT
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 4 of 39 PageID #: 274

                                \
                                 UNITED STA ES MARINE CORPS
                             H ADQUART RS 4 H MARIN LOGIS ICS GROUP
                                2CCC Opelousas Avenue, Building 1
                                  MEW ORLEANS, LA 7C146-CCCC



                                                                      1 10

                                                                      01 Dec 12

      MEMORANDUM OF REVIEW

      From: Staff Judge Advocate, 4th Marine Logistics Group, 2000 Opelousas
            Avenue, Building 1, NEW ORLE NS, L 70146-0000
      To: Commanding General, 4th Marine Logistics Group, 2000 Opelousas Avenue,
            Building 1, NEW ORLE NS, L 70146-0000

      Subj: RECOMMEND TION FOR DMINISTR TIVE DISCH RGE OF L NCE CO POR L DANIEL A
             DU , USMCR

      1. SJ Opinion under paragraph 6308.1c of MOO P1900.16 (M RCORSEPMAN): the
      proceedi gs ave been reviewed and found sufficie t in law and in fact.

      2. Recommended basis for discharge: Misconduct / Commission of a Serious
                                          Offense

      3. Recommended characterization of di charge: Other Than Honorable

       . Suspension: None


      5. SJA Comment : Legally and fac ually sufficien . On 23 Sep 12, SN was
      arrested for two felonies and t o isde eanors. The charge of Retaliation
      carries a possible sentence of 2-10 years in prison and fines up to $10IC. Due
      to SNM1s prior actions, command has a co cern that he is a risk to o her u it
      members and has no potential for future service in the Marine Corps Reserve.
      Per M R DMIN 328/10, SNM has ot been mobilized or deployed and is exempt from
      the required medical screening for PTSD or TBI. I recommend that LCpl Dun be
      separated from the Mari e Corps with an Other Than Honorable Characterization
      of service.


      6. he Respondent is a SMCR arine ith no combat service or deployment, and
      no diagnosis of PTSD or TBI. Therefore, Res ondent is exem t from the medical
      evaluation requirements of M RADMIN 3 8/10.




                                                A. J. CH R NZA JR
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 5 of 39 PageID #: 275




                                                                     Fourth Marine


                                      301 E REGIS ST SUITE 1137
                                       LUBBOCK, TX 79403-1137
                                                                  EtJ REPLY REFER TO:
                                                                  1910
                                                                  S-l
                                                                  02 Oct 12

        From: Commanding Officer, B D/S Motor Transport Company, Sixth Motor
               Transport Battalion, Fourth Marine Logistic Grou , 301 E REGIS ST SUITE
               1137, LUBBOCK, TX 79403-1137
        To: Co manding General, 4th Marine ogistics Group, 2000 Opelousas Avenue,
                Building 1, NEW ORLE S, LA 70146-0000

        Subj: RECOMME D TION FOR ADMI ISTR IVE DISCHARGE OF L NCE CO PORAL D NIEL A
                DUN , USMCR

        Ref:    (a) MCO P1900.16 (MARCORSEPMAN)
                ib) MARADMIN 328/10

        Enel:   (1) o ific tion of Separation Proc e ings
                (2) ckno ledgmen of Rights
                (3) Purpose and Scope of BCNR an NDRB
                (4) Personal Receipt of Notification of Se aration Proceedings
                (5) Suppo ting Documents

        1. I recommend that DA IEL A. DU be separated from the Unite States
         arine Corps Reserve ith an Other han Honorable characterization of
        service.

        2. Per the eferences, the notification package (enclosu es (1), (2), an
        (3)) was delivered in person to the Marine. See enclosure (4).

       3, Enclosure (5) includes pages from the se vice record book nd
       documentation supporting the basis fo separation. On 3 September 2012 on or
       abou 0230, ance Corporal Daniel . Dunn, was arrested by the Lubbock Police
       Depart ent. He as charged ith the following offenses: Felony Charges (2) -
       Retaliation and stal ing; Misdemeanor Charges (2) - Unlawful carry o a eapon
       and ublic intoxication. It is my recommendation that LCpl Dunn be sepa ated
       from the Marine Corps with an Other Than Honorable Characterization of
       service. Cpl Dunn's actions have tainted the Marine Cor s' Image and of this
       Unit an are detremental to our Esprit de Corps and Mobilization readiness.
       LCpl Dunn has not deplo ed or pa ticipated in a co bat operation during his
       service,


       4. The Marine sub itted no statement.

       5. I have reviewed the Respondent's recor s and certify that SNM has no
       combat service or deploy ent and the Respondent as not diagnosed with Post-
        raumatic stress Disorder or Traumatic Brain Injury.

       6. The Reserve Unit Co manding Officer or Officer in Charge is in agreement
        ith the recommendation.




                                                  E. . P RDO
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 6 of 39 PageID #: 276

  972-724-8181
                                                                                            0 :24::         10-16-2012   1 10



                                                  xmiT B stows i*aaxHE c ws
                              B d/8 Motor -mi port C£K{>atty. Sixth ftotor ssraasport Battalio , tourth
                                                      Matins Dcgtstic oroup
                                                      301 S MXIJS St BBITB 1137
                                                      mma, ts. 79403-111?
                                                                                                jb mtf am to,
                                                                                                      o
                                                                                                S1
                                                                                                02 Oct 12

                 CERTIFIED tt 7005 1160 0000 X093 7701
                 Prom* Commanding Office , B D/S Motor Transpor Company, Sixth Motor
                           SSort Battalion, ourth Ka i e Logistic Group, .301 E REGIS ST S ITS
                           1137, LUBBOCK, TX 79403-113
                 To:¦ Lance cor oral DANIEL A. DUNN, SMCR

                 Subj: NOTIFICATION' OF SEPARATION PROCEEDINGS (BOARD C SE}

                 Ref: (a) MC0 P1900.16 (HSRCORSEPKAN)

                 Enel: (i) Pur ose and'Scope of the SQ5R and NDRB
                           (2) cknowledgement of Respondent's Rights
                 1. you are he eby notified that I intend to recommen to he Commanding .
                 General, 4 h Marine Logis ics Group tha you be discharged rom the D.s.
                 Marine Corps / U.s. Marine Corps Reserve in accor ance with paragraph(s)
                 6210.6 of the reference by eason of:

                      a. Pri a y Basis
                            {1} general BASIS Misconduct
                            (2) SPECIFIC B SIS: Commission of a Se ious O fense
                            (3> .factual BASIS: On 23 September 2012 on or a ou 0230, Lanes
                 Corpo al Dunn, Daniel . was ar este b the Lu bock llc*
                 charged with the following offenses: Felony Char es (2) - retalia ion a d
                 s alking: Misdemeanor Charges 12} - u lawful carry of a e pon and p blic
                 intoxic tion,
                 2. The least fa o able characterisation of ser ice hich ou ma receive is
                 Other Than Honorable. lthou h the Comm nding General, ath                                      lted t
                 G oup will make the dete mination of cha acterization if ou are sepa ated, I
                 an rec mmen ing you recei e an Ot Than Honorable characterization of
                 ser ice,

                 3. ton a e advised th t if a Marine serving i ay g ade E-4 or-above is
                 administra ively separated under other than honorable charac e ization of
                 se ice, t e Karine ill be administ ati el educed o pay rade E-3
                 effecti e upon separa ion in accordance ith aragra h 6311.B of tne
                 refe ence.

                 4. as a esult of these separa ion p oceedings, you-have the following
                 rights:
                     a. you have the right to consult with qualifie counsel rior to electing
                 or waivi g an o your ights. It s in your best interest to d so prior to
                  aiving an of your ri hts.

                     b. you ha e the right to request a hearin be ore an dministrative
                 Discharge Board i accordance with parag aph 630 of the reference.
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 7 of 39 PageID #: 277

      724-8181
                                                                                                   2/10




                  S bjs NOTIFICATION O SEPASATIOH PROCEEDINGS (BOARD CASE)

                     c. ' Yo have the right to prese t ritten s atements to he commanding
                  General, 4th Marine logistics Group, in ebuttal to this proposed separa ion,
                  and in lieu o£ ha ing a hearing.

                       d. You have the right to obtain copies of documents that will be
                  forwarded o commanding General, 4th Ma ine logistics Group, su porting the
                  basis of this pro ose separation. Classified ocuments sha l be summa zed.

                      e. You may waive any of these righ s after being afforde an opportunity
                  to consult with counsel.

                    f. If you ha e a histor of Combat Service o Deployment, ae defined b
                 MARADMIN 328/10, you are required to be screened for Post-Traumatic Stress
                 Disor er (PTSD) and Traumatic Brain Inju      (TBI). You a e hereby direc e to
                 contact this eortstend to schedule an appointment for medical evaluation within
                 45 days of receipt of th s notificat on. Fail re to complete this action w ll
                 NO    ela these p oceedi gs.

                 5. Shoul   ou request a hearing before an Administrative Se aration Board,
                 yo will be afforded the following righ s:
                     a. To a pear in erson before such a boa      o be rep esente b couns l
                 if ou a e confine by civil authorities.

                     b. o be rep es nted b appoin ed militar counsel, or military counsel
                 of your choice if a ailable.

                      c. To be represented b civilia cou sel if ou esire an at your own
                 expense.

                  d. To challenge o ing members of the board or he legal advisor, i an ,
             for cause only.

                e. To estify in your own behalf, subject to the provisions of rticle 31,
             DOIJ (Com ulsory Self - I crimina ion Prohibi e ).

                     f. At an time during the proceedings, you or you counsel may submit
                 ri te or ecorded mat r for consideration by he board.

                    g. You or your counsel may call wi nesses on our behalf.

                    h. You or our counsel m     question an   itness who appears before the
            boar .

                £. You or your counsel my p esent argumen rior to the board closing
            the hearing for delibe ation on fin ngs and recommen at o s.

                  . Dpon ritten equest o he Convening Authority, to be p ovide a copy
            of the report of the boa d and the endorsement thereon.

                   k. Failure to a pear a a hearing Withou good cause constitutes a wai er
            of you right to be resent at the hearin ,

                   l. You ha e the right to make a sworn or unsworn statement.

                m. You have the right to examine evidenc presented by h board, to
            cross examine itn sses appear n before the oard, to submit evide ce befo e
            the boar , an to resent final argument before the boar .


                                                      2
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 8 of 39 PageID #: 278

   |972-?24-8181
                                                                                         10-16-2012   3/10




                    Subj» NOTIFICATION OF SEPARATION PROCEEMHSS (BOARD CASE) ¦


                      a. F ilure to respon after being afforded a reasonable oppo tunity to
                   consult with counsel constitutes vaiver of the rights in paragraph 6304.Id to
                   6304 .Itn of the reference.

                   6. Information on he Navy Discharge Review Board and the Bo rd for
                   Cor ection of Naval Records is p ovi ed to you a enclosure (l).

                   7. You are irected to res ond in writing to his not fication b completing
                   an re urning enclosu e (2) within the follo ing timeframes af er receiving
                   notifications two working days if you are on ctive ut an received it n
                    erson? or twen y a s if you are a reserv s not on active ut and receive
                   it in pe son or by mail.

                   8. If you re separated before ou com lete an active ut service
                   requirement incu red because ou eceive a vance e ucation assis ance,
                   bonuses, or special ays, ou ma e requi e o eimburse the O.S. Government
                   on a p o rata basis for the unaa ve portion of the active ser ice
                   requirement.




                                                          Inspector-Ins ructor




                                                      3
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 9 of 39 PageID #: 279

  , 972-724-8 31
                                                                                                             10-16-2012   10/10



                                                  WXTOO S'£A1'«8 msxm CORPS
                           B Q/S KoKo ftaagpoKfc Cejapan , Sixth Hhtw Transport Battalion, fourth Marina
                                                         t«3iBtic Group
                                                     301 B RESTS ST i® 1137
                                                      imeoac, w tmos-sisi
                                                                                               m lot.? (seres tsi
                                                                                               2900
                                                                                               SJA
                                  .      ,       02                Oct                     12

                   P omi ance Co poral pjwhei, A. down, raMCK
                   Tot , Commanding officer, B D/S Motor Transport Contpany, Sixth Motor
                           ra sport Battalion, Fourth Marine logistic crou , 30J B RBSIS ST SUITE
                          1137, LUBBOCK, TX 79403-1137
                   fiubji PERSONAL RECEIPT OP NOTIPICATION OP SEPARATION PROCEEDINGS

                   1. On the 1 t                day of        / at     ,, I personally
                   received the orig nal Notification of Separation Proceed ngs date
                   ga.P/TaB£ft ft tt, an the Purpose and Scope of the 3CNR an NDRB.
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 10 of 39 PageID #: 280

  *972-724-8181
                                                                                           10-16-2012   4/10




                           Purpose and Scog® of Board of Correction of Naval Records <BCMR>
                                     and the N val Discha ge Review Board (NDRB)

                   1. the Board for Correction of Naval Records (8CNR), consisting of ot less
                    han t ree me ibers, was establis ed pursuant to 10 U.8.C, 1S52, end considers.
                   all applications pro erly befo e it for the purpose of e e mining the
                   existence of an erro o an i justice, and to make appropriate ecommen ations
                   to the Sec eta y of the Nav . Application ma be .ma e b the embe or former
                   mem er, o such ot e pe sons as the board e e mines o b competent for such
                   purpose. The Boar for Correction of aval Records, unlike the Naval Discharge
                    eview Boa d (NDRB), may re iew ischarges awa e by a ge eral court-martial.
                  .Other types of cases reviewe b the boar include, but are o limited to:
                   those i volving reques s for ph sical disability retirementj the cancellation
                   of a ph sical disabilit discha ge, and substitut ng, in lieu hereof,
                   retirement fox disability; an increase in he percentage of physical
                   disabilit ; the removal o erogatory material from an official recor ; the
                   review of nonju ic al unishment an        e restorat on of rank, gra e, r
                   ra ing. Also, this b ar will review the case of a pe son who is in a Reserve
                   component a d who con ends that e rel ase f om activ du shoul have been
                   honorable, rather than general (under honorable conditions).

                   The law requires that ap lica ion be filed with the Board for Correction of
                  Na al Records within three'years of the a e of the disco er of the error or
                  i justice. Howe er, he boa is author zed to excuse he fact ha the
                  a plication was file at a later date, if it fi ds it to be In the interest of
                  jus ice to consi er the a lication. The boa d is empowered o eny an
                  ap lication without a hearing, if it etermines that th re is insufficien
                  evidence to n icate t e existence of probable material error or injustice to
                  the ap licant.

                  No ap lica ion will be consi ered by the boar u t l the ap licant has
                  exhausted all o her effec i e administrative reme ies affor ed b existing la
                  or regula ions, and such o her legal remedies as the boar shall etermine are
                   ractical and a pro riatel available to the ap licant.

                  An ap lication to the boar for the correction of a rec r shall no opera e
                  as a sta o a y roceedings being tak with res ect to he person involve .
                  T e boar will consider the a plicant's case on the basis of all he material
                  be ore it, inclu ing but not limite   o: the ap lication for correction file
                  b the ap licant, any docu entary e i ence file in su ort of such
                  ap lications, any brie submit ed by or in behalf of the ap licant, and al
                  available pertine t records in the Department of he Na . The ap licant's
                  service recor is but one of the r cords which ay be consi ered by the boar .

              In cases o her than e ie applica ions, the record of rocee           gs of the
              board ill be forwar ed t the Secretary of the Nav , ho will irec such
              actions as e ermine to be a pro riate.

               In connec ion wi h re iew of executed dischar es by the Board for Correction,
              of Naval Records, there is no law or regula ion wh ch rovides that an
              un a orable ischar e ma be cha ged to a more fa orable discharge sol ly
              because of the ex iration of a perio of time after ischarge urin whic the
              respon ent's behavior has been exem lary. To ermit relief, an error or
              Injustice must be foun to have e isted uring he eriod of he enlistment in
              ques on a the respon ent's goo conduct-af er ischarge, in and of i self,
              is not suf icient to w rran changing an unfavorable ischarge to a

                                                                                   Enclosure (1)
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 11 of 39 PageID #: 281

  *¦972-724-8181
                                                                                          10-16-2012   S/10




                     ore fav rable type of discharge.

                    Applications for review and explanatory matter may be obtained b     iting the
                    Board for Correction of Naval Recor s, Se artment o the Nav , Washington, DC
                    203 0-5100.

                    2. The Naval Discharge Review Boa d (NDRB), consisting of ive members, was
                    established pursuant to 10 U.S.C. 1553, to review, on its own motion/ or upon
                    the equest of any former member of the Na or Karine Corps f or in the case
                    of a eceased member o the Navy o Ma i e corps, upon the request of the
                    sur i ing spouse, next of kin, or legal repres ntative, or if inco petent by
                     he member s guardian; the type and nature of final ischarge to ete mine
                   whether or not, under reasonable s an a s of naval law and discipline, the
                   type an nature of the discharge shotil be change , correcte , or mo ified,
                   and if so, to deci e hat modification shoul be made. The board ma also
                   isspe a new ischarge in ac ordance with the facts presented to t.

                   The MtffiB ay e iew all inal separations rom the naval service, irr specti e
                   of the manner evi enced or b ough about, exce t a ischar e awar ed by a
                   general cou t-martial, or a ischarge execute more han 15 years before ate
                   of review a lication. Such review is base on all available recor s of the
                   Department of the Nav pertaining to the former mairiber and such vidence as
                    a be esente or obtained by the boar .

                   ndrb has no authorit to revoke an discharge; nor to reinstate an person in
                    he militar se vice subsequen to ischarge nor to ecall a       erson to
                   active uty; nor to waive prior isqualifying ischar es to permit enlistment
                   in the na al ser ce or an other branch of the Arme Fo ces; nor to cancel
                   enlistment contracts; or to change th eason for discharge from or to
                   ph sical isabilit   nor to determi e eli ibility fo veterans be efits.
                   R levan a d material facts germane o the former member concerned found by a
                   ge eral or special court-mar ial, o b a cou of inquir or boar of
                   i es igation where the fo mer member was in the s atus of a efendant or n
                   interes e party, as a proved b the eviewing authorities, shall be acce ted
               by the board as established acts in the absence of manifest error or unus al
               circums ances clearly justifyi g a ifferen co clusion. Relevant an
               material ac s stated in a specification o which the former member concerned
               pleaded guilt efore a general or s ecial cour - tial, or he e, upon being
               confronted b such a specification, he former member elected to reques
               discharge for the good o the service, shall be accepted by he boa as
               established facts in the absence of manifest error or unusual circumstanc s
               clea l justifying a dif e en conclusion, or unless he forme m mber shall
               show to the board's satisfaction,, or it shall othe wise a pear, th t rbi ra
               or coercive action was taken agai s the member at the ime, which action was
               not apparen to the reviewin authorit f om t e face of the ecord.

               The evi ence before the board which may fee considered n connection ith a
                articular isc arge o ument ill normally be restrict       o that hic is
                elevant an materi l to the former member's articular term of Marine Corps
               service or uri g that term of Marine Corps se vice, or at the time of
               separation.

                o warrant a change, co rec on, or mo ificatio of the ori inal ocument
               evidencing se aration from the Ma ine Cor s, the form r member concerned must
               sho o the satisfaction of the board, r it must otherwise satisfacto ily,
               appear, that the original documen was mpro erl or inequitabl issued under
               s andards of naval law and iscipline existin at the ime of the former



                                                        2
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 12 of 39 PageID #: 282

  *972-724-8181
                                                                                         10-16-2012   6/10




                   me ber's original separation, or under such standards differing therefrom in
                   the former member's favor which subse uent to separation, were made x essly
                   retroacti e to separa ions of the ty e and characte had by the former member.

                   In con ection wit review of executed discharges b the NDRB, there is no law
                   or egulation which pro ides that an unfavorable discharge may be changed to a
                   mo e fa o able discharge solely because of he ex irati n of a period of time
                   afte discharge during which t e respondent's be a ior has been exenplaxy. To
                  permit relie , an error or injustice must be found to ha e exis ed during t e
                    riod of t e enlis men in qu stion and the respon ent's good con uc after
                  discharge, in and of itself, is not sufficien to warrant chan ing an
                  unfavo able discha e.

                  Ap lications for rev ew and gener l information ay be ob ained by wr ting to
                  t e Naval Discharge Review Board, 801 Nort Randolp Street, Arlington, VA.
                  22203-1989.

                  3. S atement of the Individual

                  I ha e been a ised of the pur ose and procedure fo makin a lica ion to he
                  Boar for correction of Na al Records a the a al Discha ge Re iew Boar .

                  I have also been a vise t at a dischar e un e othe than honorable
                  con i ions resulting from a period o continuous un uthorize absence of 180
                  days or mo e, is a con itional bar to benefi s administe ed by the Vetera s
                  Adminis ration no wi hstandin an action by the aval Dischar e Review Boar .




                                                                    ate
                                            Date Marine signature Date
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 13 of 39 PageID #: 283

    972-724-8181
                                                                             04:27:          10-16-2012   7/10


                    Fromt Lanc Corporal, DANXSL A. 0OKN, USMCR
                    To? Cowt nding officer, B D/3 Motor Transpor Co pany, Sixth Motor
                           Transport Battalion, Fou th Marine Logistic Grou , 301 B SBOJ9 ST soite
                            1137, LUBBOCK, TX 79 03-1137
                    SubJ: ACIO«WtrosWBMT OF BIGHTS TO BE EXERCISED OR WAIVED 1S CONNECTION WITS
                            DISCHARGE PROCEEDINGS (BOARD CASE)

                    RBf: (a) vr Itr 1910 B-l of 02 Oct 12
                           (b) MCO P1900.16 (M RCORSB W )

                    •• I aoknovrle e receipt of eference (a) notifying m hat I am being
                    recommended for• administrative separ ion f om the U.S. Ma ine Corps / T7.S,.
                    Ma ine Corps Reserve n accordance with parag a h(s) 6210.6 of reference (b)
                    b reason of:

                        a. Primary Basie
                            (1) GENERAL B SIS: Misconduct
                            <2) 3PBCIPIC BASIS: Commission of a Serious Offense
                           (3) factual BASIS.* On 23 Se tember 2012 on or about 0230, Lance
                   Corpo al Dunn, Daniel A. was arrested b the ubbock Police Depar ment. He as
                   charge with he followi g offenses: Felony Charges (2) - re aliation an
                   stalking; Misdemea or Charges (2) - unlawful carr of a weapon a d ublic
                   intoxication.


                             I unde s an tha I m bein recommen e for se aration with an
                   O her han Honorable characte iza ion of service and that he least favorable
                   charac eriza io of service which I may r ceive is Othe Than Hono able.

                   3 • und stand that i I am serving in a ay grade E-4 or above and
                   administr ti el se arated ith other than honorable characte ization of
                   service that I will be adm nist atively re uce to pay grade B-3 effec ive
                    pon ischarge i accordance wi h arag aph 6311.8 of refe ence (b).

                   4. In view of the abo e, t choose to exercise he follo ing rights by
                   initialing each choice.

                       a. (have)(have NO ) consulte with counsel. I
                   under tan it is in m bes interests o do so before exe c si g or ai ing
                   anv of. c ffhtn.. Hv counsel's name, gra e, an Arme Force la:


                  b. gg-1 ( o)/ S$ <to NOT) request a hearing before an
               administ ati e discharge boa d.

                      c. jSlS 'In lieu of a hearin , I (have) / (have NOT) included
               writte sta eme ts i rebu al to his pro osed separa ion.

                       d. jg I . jj tdo) / o NOT) esire to obtain copies of ocuments
                   h t w ll be for ar e to the Se ara ion Authorit , supporting this pro osed
               discharge.

                      e.   I u ers an if I have a history o comb t eer ice/de loyment, as

                                                                                      Enclosure (2)
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 14 of 39 PageID #: 284

    972-724-8181
                                                                             04;28:2|jLm. 10-16-2012   8/10




                    Sub s ACOTOWiEDGEMBOT OP RJGIi'fS TO SB EXERCISED OR AIVED IN CONNECHOf? Wm
                           DISOaRGB PROCEEDINGS ¦ (BOARD CASE)

                    defined by MARADMIN 328/X0, I must contact this command within 45 days to be
                    screened for P SD or TBX.

                    5. If I re uested a hearing before an A ministrative Separation Board, I
                     ealise I have the following rightss

                       a. to be presen or represen ed b counsel if 1 am confine by civil
                    authorities.

                       b. jo be represente by pp nted militar counsel (or military
                    counsel of m .choice, if available).

                    ¦ o. TO be represente by ci ilian counsel if I desire an a m own
                    expense.

                         . To challen e voting members of the board or the le al a viso , if
               '• any, fo cause onl .

                       e. testif in ta own behalf, subject to the provisions of Article
                   31, UCMJ (Conpulsory Self-Incrimination Prohibi ed).

                        .  an ime during he proceedings I or m counsel may submit
                    ecor ed matter for conside ation b the boar .

                       g. or m counsel ma call witnesses on m behalf.

                       h. I o m counsel ma question any wit esses who appear before the
                   board.

                       i. MS? I or m eounsel ma present a gume prior to the boa d's closing
                   the earing for deliberations o findings a recommen ations.

                       j. jg o&en written requ st to the Con enin uthori , to be         ovi e
                   with a cop of the epo t of the boar and the en orsement.

                      )c,  Tfoilure to appear wi hout good cause at a hearing constitutes
                   waiver of rights to be ese at the heari g.

                                 have he righ   o make a sworn or u swo   statemen .

                   «. n have the right to examine e i ence resented by the boar , to
               cross-e amine witnesses a pearin before the boar , to sub it evi ence efore
               the boar , a to resent final argument before the hoar .

                   n, Failure o respond af er being afforded a reasonable op ortunity
               to consult with counsel constitu es waive of the ri hts in ra ra hs 630*.Id
               to 2m of the refe ence.

               6. I have rea a     full understand he Purpose and Scope of the BC3IR
               and NI>RB.

                . I un erstand that if I am se ara ed before X cont lete a ac i e dut
               se ice requirement incu red ecause I received a a ced e ucati n assista ce,
               bonuses, or special a s, Z ma be requi ed to reimburse the U.S. Government
               on a ro rata asis for the unser ed ortion of the acti e service



                                                       J
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 15 of 39 PageID #: 285

  ,,972-724-8181
                                                                                          10-16-2012   9/10




                    Subj t ACKM05CUEDGEMEMX OS RIGHTS 10 BE EXERCISED OR WAIVED IK CONNECTION WITH
                           DISCHARGE PROCEEDINGS (BOARD CASE)

                    requireme t.

                   8 • I SPHC2F CM2t.1 CKNOWLEDGE THAT I UNDERS AND THAT PROCESSING TOR
                   ADMINISTRATIVE SEPARATION DOES NO RELIEVE ME PROM NT OBLIGATION TO SERVE ON
                    CTI E D/O I C IVE DOT (INCLUDI G TTE DING RESERVE DRILLS) PENDING PIN L
                   DECISIO O MY DISCHARGE. I MOST CONTIN E MY ORM L ACTI E AND/OR INACTI E
                   DOTY CHE ESS A D UN IL MY COMM ND INFORMS ME IN WRI ING THAT (I) I AM EXCUSED
                   PROM ACTIVE ND/OR INACTIVE DOTY O (2) I M DISC ARGED.




                   FOR COMMAND USE ONLY (When AOR is no re tamed o ia returned hut is unsigned
                   or i properly or ncompletely execute )t

                   The Marine (INITX&X. ONE)«

                   _____ did not re u n he AOR ithin the time limit indicated on the
                   notifica ion letter o acknow edge receip of the notificatio package.
                           efused t acknowle ge receipt of e no i ica io package.
                   ______ e urned the ADR hu did not sign it.
                   _____ re urne the AOR bu     i no mak a selec ion of rights.




                   Signa ure of person initialin          bla k Date
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 16 of 39 PageID #: 286

    972-724-8181
                                                                                04:27;          10-16-2012   7/10


                    Prom: L nce Cot osaJ, DMllS A, OTBJ, BSMCR
                    Sot com anding OEfiear, B D/S Motor Tr nspor Companyi Sixth Motor
                           Trans ort Battalion, Fourth Marine Logistic Grou , 301 B HBOXS ST saiTE
                           1137, liDBBOCK, TX 79 03-1137
                    Suhj - ACraOM-EBSSMEMT OF SIGHTS TO BB EXERCISED OR WAIVED IN CONNECTION WITH
                             DISCHARGE PROCEEDINGS (BOARD CASE)

                    Ref; (a) Yr Itr 1910 S-l of 02 Oct 13
                           (b) MCO P1900.16 (MARCORSEPMA )

                      . I acknowledge receipt of reference (a) notifying we tha I am being
                    recommended fo •a minist ative separat on from the D.S. Marine Corps / O.S.,
                    Marine Corps Reserve in accor ance with paragraph(a) 62io.6 o£ reference (b)
                    by reason of:

                        a. Primar Basis
                               (1) GENERAL BASIS* M sconduct
                               <2) SPECIFIC BASIS; Commission of a Serious Offense
                           (3) fact a B SIS; On 23 September 2012 on or abou 0230, Lance
                   Corporal Dunn, Daniel A. was arrested by the L bbock Pol ce Department. He was
                   charge with he following offenses* Felony Charges (2) - retaliation and
                   stalking* Misdemeanor Charges (2) - unlawful carry of a weapon and ublic
                   in oxication.


                   2. i u de stand that I am being recommende for se a ation wi h an
                   Other Than Honorable charac rization of service an tha t e least favorable
                   characterization of service which I ma recei e ia Othe Than Honorable.

                   3. understan that if I am ser i in a pa grade E-4 or abo e nd
                   admin s ra i el se a a ed with other han hono able ch racterization of
                   service tha I will be ad inist ati el re uced to ay gra e B-3 effective
                   upon discharge n acco ance with aragra h 6311.9 of reference (b).

                   4. In view of the bo e, I choose o e erc se the following ights b
                   initiali g e ch cho ce.

                                        (have) / (h e NO ) consulte with counsel. I
                    n erstan it is in m bes in erests to o so before exercising or wa ving
                   anv o jnv rlnhts, , By counsel's name, rade, and me Force is*


                      to. ( o) /j ?( o NOT) request a hearing before an
               administrati e discharge board.

                      c. lieu of a hearing, I (h ve)(have NOT) inclu e
               w itten s tements in rebuttal o this roposed separa ion.

                    . I jSf i'Qo) / (do NOT) desi e to obtain copies of ocuments
               that ill he for arded to the Se ara ion uthorit , su porting this propose
                   ischa ge.

                      e.   I understan if I ha e a his o     of combat service eployment, as
                                                                     »
                                                                                         Enclosure (2)
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 17 of 39 PageID #: 287

  m972-724-B181
                                                                                                     8/10




                    Subj s Ata IOWliBDGEJfaST OF RIGHTS TO SB EXERCISED OR WktVm IN anfECTIOM KITE
                             DlSCtaSGE PROCEEDENSS • (BOARD CASE)

                    defined by MARADMIN 328/10, X must contact this coanumd within 45 ays to be
                    screened for PT8D or TBI.

                   5. If I regnested a hearing before an Administrative Se aration Boar , I
                   realize I have the following rights:

                      a, Kf To be present or rep esented by counsel if 1 am confine by c vil
                   au horities.

                       b.     To be rep esent   by appointed milita y eouasel (or milita y
                   counsel of my.choice, f a ailable).

                   • To be re resen ed by civilian counsel if I desire an a m own
                   ex ense.

                       a.J £ To challenge vo ing members of the board or the le al a visor, if
              •• any. for cause onl .

                       e- testif in m own behalf, subject to the pro isions of Article
                   31, UCMJ (CJon uleor Self-Incrimination Prohibited).

                       f, A an time during the roceedings I o m counsel ma submit
                   recorded matter fo conside ation b the boar .

                      g. or m counsel ay call witnesses on my behalf.

                                 I or m couns l may question an wit esses who appear before the
                  boa ,

                      i.a ; I or my counsel ma resent argument prior to the board s closing
                  the bearing for deliberations on findings an recommen ations.

                       , pon written reques o the Con ening Authority, o be              ovi e
                  wi h a cop of he ep rt of the boar and the e orsement.

                     h. lu e to appear without good cause at a he ring consti u es
                  waiver of r ghts to be presen at the hearing.

                      l.    have he right o make a sworn or unsworn s atement.

                      m. ha e the i ht to ex mine evidence resente b the boa d, to
                  oross-examine witnesses ap earin befo e the board, to submit evidence before
                  the boar , a d to resent final r ument before the board,

                      n. Fa lure bo res ond after be ng afforded a reasonable op ortunit
                  to consult with counsel cons itutes wai er of the rights in paragra hs €304.id
                  to 1m of the reference.

                              I ha e read and full unders a d the urpose an Scope of the BCMR
              an N9RB,

              7. I understan that if I am separated b fore I com lete an active ut
              ser ice requ rem n i curred because I receive a v nce e ucation assistance,
              bo uses, or sp cial pays, I ma be require to reimburse the 17.S. Gove nment
              on a p o rata basis for the unnerve po tion of the ac ive service



                                                         2
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 18 of 39 PageID #: 288

  ,,972-724-8181
                                                                                          10-16-2012   9/10


                                                                                         ¦'7

                    Subj: ACKifOWLBDGraffi X 0? RIGHTS TO BB EXERCISE OR WAIVED XN COmJE IKHr WITH
                            DISCHARGE PROCEEDINGS (BOARD CASE)

                     equirement.

                   8- I SPSCI ICMjJjY ACKNOWLEDGE THAT X ONDERSTAND THAT PROCESSING POR
                   ADMINISTRATIVE SEPARATION DOBS TOT RELIEVE ME PROM AH? OBLIGATION TO SERVE ON
                   ACTI E AND/OR INACTIVE DOT? (TOCLDDING TTENDING RESERVE DRILLS) PENDING PINAL
                   DECISION ON MY DISCHARGE. I MOST CONTINUE MY NORMAL ACTIVE AND/OR IN CTI E
                   DOTY O LSSS AND UNTIL MY COTWAND PORMS MB IN WRITING THAT (1) X M EXCUSED
                   PR CTIVE AND OR INACTIVE DOTY OR (2) I M DISCHARGED.




                   FOR COOSaNQ USE ONLY (When AOS Ib aot retuxBsd o ia etumad fcnfc io tmaignea
                   o da®rop«rIy or incoogileteXy ereeuted) j

                   The Ifesiiw (XNI X8L ONE) «

                         did not ret r   he AOR within the ine limit indioete'd o the
                   notification le ter to ackno ledge rec ipt of the no ifica ion package.
                          afueed to acknowledge eceipt of he no if cation package.
                   _____ returne    he AOR but did no eigs i .
                         returned the AOS hu did no make a selection of ig ts.




                   Signature o person initiali g blank Data




                                                        3
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 19 of 39 PageID #: 289

  |972-724-8181                                                                                    4/10




                          PurpOBO and Sco e of Board of Correction of Naval Records <BCNR)
                                     nd the Naval Discharge Review Board (WRB)

                  1. The Beard for Correction of Naval Recor s (BCNR) < consisting of J«a
                  than three membe s, was es ablishe pursuan to 10 1552, an considers .
                  all aODlica ions rope ly before it for the purpose of determini g the
                  existence of an er or or an n ustice, en to make appropriate recommenda ions
                  SttTScStSr S Navy. Ipplic tion may be .made by
                  mem er, or such othe pe sons as the board determines be. on®ete?tn ® °g
                   urpose. The Board for Correc ion of Na al Reco ds, nlike             ?e
                  Re ew Boa d (NDRB), may ev ew discharges a arded b a gene al court-mart«l.
                  Other types of cases reviewed b he boa inclu e, but are n°b •
                  those    ing eque t for physical disability retire ent, the cancellation
                  o a hysical disabilit discharge, nd substituting, in lieu thereof,
                  retirement for disabili y, an inc ease in the P centa9e ° tiut
                  disability; the remo al of de ogatory mate ial f om an official reco , the
                   evie of nonjudioial punis ment; and the res o atio of «»nk< S« e,
                   ating. Also, his b ard will review he ease of a erson who is in a R*8
                  component and idio contends that he release from active du y should have been
                  honorable, rather than ge e al {un er honorable co di ions).

                  The law requires that a plica io he filed wi h t e Board for Cor ec ion of
                  M al Records itMn thSe yea s of the date of the
                  injustice. However, the board is authorized to excuse he fact hat he
                  application was tiled at a later ate.'if i fin s i to be                     f
                  justice to consider the applica ion. he board is empo ere to deny
                  ap lica ion withou           e ing, if it determines Unit ther is •
                  evidence to indicate the existence of     obable mate ial e ro o injus ice o
                   he ap licant.

                  No a pl cation will he considered b the boar until the a licant bas
                  exhaus ed all o he effec ive admin st ative remedies affor ed b existing la
                  or regula ions, and such other legal remedies as the boa d shall etermine are
                  prac ical an a ro ria el available o th ap licant.

                  An application to the board for the cor ection of a ecordahailno ope ate
                  as a s ay of an rocee ings being taken with espect to the
                  The boar will consi er the a plicant's case on he basis n Jned
                  before it, includi g but not limi ed to: he a lication for correc ion ile
                  by the a lica t, a y documen a    evidence file in sup ort of ouch
                  a plications, an brief submitted by or in behalf of the
                  avai able ertinen eco ds in he De artme t of the Navy.
                  service record is but one of he records hich ma be consi e ed by the boar .

                  in cases other than denie applications, the record of rocee ings of the
                  boa d will be forwarde to the Secretary of the Navy, who will direct iueh
                  actions as determined to be a ro riate.

                  in connection ith re iew of execu e discharges by the Boar for Correc ion
                  of Naval Records, there is no la or egula ion hich rcvi ea at
                  unfavo able discha ge may be changed to a more fa or ble discharge solely
                  bec useof he expi tion of a erio of ime af er discharge uring vMch the
                  res onde t's beha ior has been exem la y. To per it reiief, .
                  injustice ust be found to ha e existed du ing he period of. h®
                  question and the esponden 's goo conduc -after discharge, in and of itself,
                  is no sufficient to warran changing an unfa orable discha ge to a
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 20 of 39 PageID #: 290




             mow fav rable type of discharge.

             Applications for eview an explanatory mat er may be obtained by writing the
             Board for Correction of Haval Records. Department of the Na y, Washington, DC
             20370-5100.

             2. The Nav l Discharge Re iew Board (NDRB), consis ing of fi e members, was
             established purs ant to 10 0.8.C. 1553, to re iew) on its own motion; or upon
             the request of an fo mer member of the Navy or Marine Corps; or in he case
             of a decease member of the Navy ox Marine corps, u on the requ st of the
             eux iving spouse, next of Jdn, or legal representative, or if incompeten b
             the ember s guardia ; he ype and nature of fi al discharge o determine
             whether or no , un er reasonable standards of naval aw an disci line, the
             type and nature o the ischarge shotil be cha ge , correcte , or odifie ,
             a d if so, to decide what mo ification should be made. The board ma also
             isspe a new ischarge in accor a ce with the facts rese ted to it.

            The NDRB may review all final separations from the naval ser ice, irrespective
            of he manner e i nced or brought about, exce t a discharge awar e b a
            general court- artial, or a discharge execute more tha 15 years before da
             of review ap lication. Such re iew is base on all available ecords of the
            De artment of he Navy pertaining to the fo mer member an such e idence as
            may be pres nte or obtai ed b the boar .

            NDRB has o author t o re oke an discharge; nor to e ns a e an pe son in
            the mili ar ser ice subseque t to discharge; nor to r call a y person to
            ac ive ut ; no to waive prior isqualifying ischar es to ermit enlistmen '
            in the na al ser ice or an other branch of the Arme forces; nor to ca cel
            enlistment con racts; nor to change he reason for ischarge from or to
            physical disabilit ; nor to determi e eligibilit for e era s benefi s.
            Rele a t and ma erial facts germa e to he former member concerned found b a
            general or special cour -ma tial, or by a cou of inquir or boar of
            in es i ation where the former member was in the s atus of a defendant o an
            in eres ed part , as appro e by the r iewing authori ies, shall be acce e
           b the board as established fac s in the absence of manifest e ro or u usual
           circumstances clea l justif ing a differen conclusion. Rele an and
           material facts stated in a speci ication o which the forme member conce ned
           pleaded gu lty efo e a gene al o special court-martial, or where, upon being
           confronte b such a s ecifica ion, the former member elected to request
           discharge fo the good of the se ice, sh ll be accepted b he boar as
           es ablished fac s in t e absence of manifest erro or unusual circumstances
           clearly justif in a dif erent conclusion, or unless the former member shall
           show to the board's satisfaction,.or it shall otherwise a pea , that arbitra y
           or coer ive act on was aken ag ins the member at the time, which action was
           not ap ar nt to the reviewing au horit f om he face of the reco d.

           T e evi ence before he boar which ma be consi ere in con ection with a
           particular discharge documen wi normally be restricted to h t which is
           releva t an material to he fo mer member's particular term of Marine Cor s
           service or u ing that term of Marine Corps service, o a the time of
           separation.

           To warrant a change, co rection, or modification of he original docu ent
           evi encing separa on from t e Marine Cor s, the fo mer member conce ne must
           sho to the satisfac ion of the board, or t mus otherwise sa isfactorily,
           appear, t at e original document was im roperly o inequitably iss e under
           s andar s of naval law and iscipline existing At the ime of the former



                                                2
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 21 of 39 PageID #: 291


                                                                                              6/io




              tasmber's original separ tion, or under such standards iffering therefrom in
              the former member's favor which subsequent to separation, were made exp essly
              retroac ive to separatio s of the type and c aracter had b the former member.

              In connection wi h review of executed discha ges b the NDBB, t    e is o law
             or regulation which rovides that an unfavorable discharge may be changed to a
             more fa orable discharge solel b cause of t e expiration of a perio of ime
             after discharge du ing which the respondent*® behavior has been exempl ry. To
             permit relief, an e ror or injustice must be found o ha e existed dur ng the
              eriod of the enlistmen in question and the respondent's goo conduct after
             discharge, in and of itself, is not sufficient o warra changing an
             unfavorable discharge.

             A lications for review an general inform ion may be o tained by wr ting o
             the Na al Discha ge Re iew Board, 801 No th Ran ol h St eet, Arlington, VA
             22203-1983.

             3. Sta ement of the Indiv dual

             I have been ad ised of the purpose and procedure for making ap lication to he
             Boa d for correction of Naval Records and the Naval Disc arge Re iew Board.

            I have a so been vised at a ischarge un er ot er than hono able
            condi ions resulting from a pe iod of con inuous unautho ized absence of 180
            days or more, is a con it onal bar to benefits a mi is ere b the Ve erans
            Adminis ra on notwithstan ng an ac ion by the Na al Discharge Re iew Boar .



                                    f tC,l£fr                               3 p-mi
            Wit ess                    Pate          Ma i e signature           Date




                                                 3
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 22 of 39 PageID #: 292



                                                                     lii 1

                                         FFIDAVIT OF SERVICE


         I certify that attempts to serve the Notification (dated 02 Oct 12),
         Acknowledgement of Rights, an BC R/NDRB information on LCpl DANIEL     DUNN,
         USMCR we e ma e as follo s:


         SECTION I. SERVICE IN PERSO i

         WAS TTEMPTED: See the attached PERSON L RECEIPT OF NO IFIC IO OF
         SEP R ION PROCEEDINGS.


         Address: 301 E. Regis street Suite 1137, Lubbock, TX 79403-113

         SECTION II. SERVICE BY CERTIFIED M IL, RETURN ECEIPT REQUESTED:

         Da e mailed:

         Mailed from:

         Maile by:

        Address mailed to:


         IF DELIVERED, ATTACH ORIGI L PS FORM 3800 (WHITE RECEIP ) ND PS FORM 3811
         (GREE C RD) SHOWING DELIVERY; IF NOT DELIVERED, A CH ENVELOPE SHOWING
         POST L S AMPS AND M RKING INDICATING REASON FOR NO DELIVERY. IF DELIVERY NO
         SUCCESSFUL, SERVE BY FIRS CLASS M IL-SEE SEC ION I I.



         SECTION III. RESULT OF SERVICE (IN PERSON OR M );

        M rine DID return the ckno ledgement of Rights.


         SECTION IV. CERTIFIC TION SIGNED/SWORN BEFORE COMMISSIONED OFFICER

         Signatur of person certifying information:
                                                               Mis

        Grade: SSg               Billet: dmin C ief


        Command: I-I Staff, ubbock TX 79403

        SON     D SUBSCRIBED before me on 2012/l0 i6

        Signature of commissioned officer
                                                   E ic M. Pardo

        Grade: Capt Bille : I-I


        Command: I-I Staff, Lubbock TX 79403
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 23 of 39 PageID #: 293

   .972-724-8181
                                                                                                   10-16-2012   10/10
                                                            Sis
                                       <• / i l\
                                                    vaarmt &tmss wmm corps
                              b D/8 oeoy ftmepetire Sixth How Transport Battalion, Fourth Mari a
                                                         logictlc Group
                                                      301 e msxs st mis mi
                                                       LOBBOCK, IX 74403-1137
                                                                                        ih sent ana wi
                                                                                        1900
                                                                                        S3A
                                                                                        02 Oet 12

                   wois tance corporal panie . a. msw, MCS
                   To: , Oamnanding officer, B 0/8 Motor Trans ort Oonpan , sixth Motor
                              ransport Battalion, Fourth Marine Logistic group, 301 B RESI5 ST SUITE
                             1137, LUBBOCK, TX 79403-1137
                   Subji PERSONAL RECEIPT OF NOTIFICA ION OP SEPARATION PROCEEDINGS
                   *• On the 11                    _ day of at i0"3£f , I              ersonall
                   received the original Notification o£ Separation Proceed ngs date
                    ga.O/Tnft£R XM and the Purpose and Sco e of the B tm. and NDRB.




                   Signature of Marine



                   Witness
                                          ZIj pj&
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 24 of 39 PageID #: 294




                                                               CHRONOLOGICAL RECORD                                           (1070)
                 UNIT/ORGANIZATION                                     P MARY DUTY                             REMARKS

     RECRUIT PERSONNEL SUPPORT BN BASIC MARINE W/ENL GUARANTEE                                     20100712 JOIN RUC 34022 MCC 017
     RTR                          8011 (3)                                                         RECRUIT
     SAN DIEGO, CA
     RUC: 34022 MCC: 017
       Mpniavmi
       IIIIIIBI ll Illilii
                                                                                                   §1
                                                                                                   m\
     SCHOOL OF INFANTRY (STUD                                                                      20101020 JOIN RUC 33353 MCC J9Y
     PERS)                                                                                         GND ENTLEVEL STUD 92
     CAMP PENDLETON, CA
     RUC: 33353 MCC: J9Y


     AVIATIO A&C SCHOOL (STUD)
     PENSACOLA, FL
     RUC: 06050 MCC: J9M
     iiiisaiiiiil
                                                                                                   20110128 TR MCC JAMTEM
                                                                                                   AV TRNGEDA 20110129
           n a. am              rnisispsi                                                                        ' TUBi       -
            M i (SlUD PL S)
            1NI L AC 11 VA
                                        yqr wi H'g jlii                                            ISililllll illllll
                                                          STUDENT                                  20110201 CHPRIDU



     VMFA-112 MAG-41 4THMAW                               AIRCRAFT ORDNANCE TECHNICIAN             20110318 JOIN RUC 01130 MCC S3C
     FORT WORTH, TX ; .                                   6531 (12)                                DU FRIADT IDT REQ 48
     RUC: 01130 MCC: S3C
             J lifsfi ilal liiiiiliijl iiliilif
     mm i lillililllllilililliiBP Ifiijii                             IBIllslillililSli                          iSIBSliil
                                                                                                   20110601 CO PLACDUTRA
                                                                                                   20110 24 TO 20110531 TYPE D3
                                                                                                   FLAG¦ C    ¦    ¦
                                                                                                                           fe*!fiS!l
                                                                                                                                  stetn
                                                                                                               aasaiBMH     i ijilSl
                                                                                                   20110916 COMPL ACDUTRA
                                                                                                   20110908 TO 20110916 TYPE A1
                                                                                                   FLAG C




     DUNN                     DA IEL                                                   -1069__
     NAME (Last)              (First)                      (Middle)                  SS (Last 4)

     NAVMC 118(3) (REV. 5-74) (EF)
     SN: 0109-LF-Q62-6700
     (Previous editions are obsolete)
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 25 of 39 PageID #: 295




                                        CHRONOLOGICAL RECORD                              (1070)
                  UNIT/ORGANIZATION          P MA Y DUTY                   REMARKS




                                                               20120410 COMPL ACDUTRA
                                                               20120403 TO 20120410 TYPE D3
                                                               FLAGG

       pm
     liiilii                                               - 20.iWirdS0l2«4i7TVi>um I




     NAVMC 118(3) (REV. 5-74) (EF)
     SN: 0109-LF-062-6700
     (Previous editions are obsolete)
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 26 of 39 PageID #: 296




                                                                              G
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 27 of 39 PageID #: 297




                                                                                                                         G
                                                     ADMINISTRATIVE REMARKS (1070)
    DATE                                                DATE

    Articles UCMJ e plained to me this date as          Articles UC J explaine to me this ate as
    required by Article 137, UCMJ.                      required by Article 137, UC J.


                       ISipnature)                                       (Signature)

                      (Counseled this date concerning the                              : Counseled this date concerning the
    following deficiencies: On 23 September 2012 you                     following deficiencies: Commission of Serious
    were arrested by the Lubbock Police Department for                   Offense in that on 23 September 2012 you were
    commiting the following offenses: Felony Charges                     arrested by the Lubbock Police Department for
    (2) - retaliation and stalking; Misdeme nor Charges                  commiting the following offenses: Felony Charges (2)
    (2) - unlawful carrry of a weapon and public                        - retaliation and stalking; Misdemeanor Charges (2) -
    intoxication. Specific recommendations for                          unlawful carrry of a weapon and public intoxication. 1
    corrective action are to insure ou obey all rules,                  understand I am being processed for an "Other than
    regulations, and orders under the UC J. Assistance                  Honorable" Administrative Separation. I was advised
    is available through the chain of command. Failure                  that within 5 wor ing days after acknowledgment of
    to take corrective action and an further violations of              this entry, written rebuttal can be submitted and this
    the UCMJ may result injudicial or adverse                           rebuttal will be filed in my OMPF. I choose (to)(not
    administrative action, including but not limite to                  to) ake a rebuttal.
    administrative separation. I was advised that within
    5 working days after acknowledging this entry 1 may                  SNM NOT AVAILABLE FOR SIGNATUR
    submit a written rebuttal hich will be filed in my
    OMPF. I choose (to)(not to) ake such a statement.                   SNM                            CO
   SNM NOT AVAILABLE FOR SIGNATURE
    SNM CO




   DUNN, DANIEL A.                                                                     XXX-XX-XXXX
                        NAME (last, first, mi dle)                                        SSN

   NAMVC 118111) (REV. 3-82) (EF) SN: 0109-LF-062-8400 U/i: SH
   PREVIOUS EDITIONS WILL BE USED
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 28 of 39 PageID #: 298



                                "united states marine corps
                            DIRECT SUPPOR MOTOR TRANSPORT COMPANY B (-)
                      6TH MOTOR R NSPORT BA LION, 4 H M RI E LOGISTICS GROUP
                                  301 E S REGIS STREE ,SUI E 1137
                                        UBBOCK, TX 79403-1137



                                                                               1900
                                                                               S-l
                                                                               17 Oct 12

       From: Medical Department, Direct Support Motor Transport
             Company B(-)
        o: Inspector-instructor, Direct S p ort Moto                   Transport
              Company B(-), 6th Motor ra sport Battalion, 4th Marine
              Logistics Group

       Subj: INVOLUNTARY DMINISTRA IVE SEPER IO IN THE CASE OF
               LANCE CORPORAL DA IEL A DU 1068/3531 USMCR

      Ref: MARADMIN 328/10

      1. Per the reference, LCpl Dunn is a e ber of the Selected
       arine Corps Reserve and oes no have any history of combat
      service or eploy en , A screening of SNM s edical recor has
      been conducted. Medical records indicate that there has been o
      diag osis of service or non-service related TBI or PTSD,
       therefore,- a medical evaluation is ot required.



                                                V    • ViMT ftAp} O Wen
                                                V./ N. DARDEN
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 29 of 39 PageID #: 299



                                     UNITED STATES M RINE CORPS
                                DIRECT SUPPORT MO OR TRANSPOR COMPANY B (-)
                         6 H MO OR TRANSPORT BATTALION, 4 H MA INE LOGISTICS GROUP
                                     301 EAS REGIS S REE , SUI E 1137
                                         LUBBOCK, EXAS 79403-1137

                                                                                     1900
                                                                                     S-l
                                                                                     15 Oct 12

      From; Inspector-Instructor, Direct Support Mo or Transport Company B(-)
      To: Lance Corporal Dan el A. Dunn 1068/6531 USMCR

      Subj: UNSATISFACTORY PARTICIPA ION IN THE SELEC IVE MARI E CORPS RESERVE

      1. This le te is a no ification that you have been declared an
      unsatisfac ory participan in the Selective Marine Corps Reserve for he
      following dates:

          a. 20121013(2), 20121014(2)

      2. You are ereby advise that should your uns tisfactory performance st tus
      continue, you will be subject under condi ions other than honorable.

           . Discharge from the Marine Corp Reserve with a possible
             characterization of service of under con itions other t an honorable.

          b. Ad inistrative re uction to the next lower r nk.

          c. Termina ion of Reserve Montgomery GI Bill an Selective M rine Corps

          d. Reserve incentive Program Benefits.

          e. Ad erse conduct marks.

          f. Derogatory co ments entered into you official military personnel file.

      3. To correct your deficiencies, you ust regain a sa isfactory s atus. You
      m y do this through the performance of Equi alent Duty Periods. You may ma e
      arrangements for this by repor ing to the reserve center in person, calling
      by phone, or writing a let er o e. hese actio s must be taken within 20
      days from the date of this le ter.

      4. You have the righ an are encouraged to sub it a sta ement on your
       ehalf. Your statement should inclu e any hardship or medical p oblem ha
      you ay preclu ed your'at endance a scheduled IDT s. Any statement h t you
       ake ill be considered in determining he proper course of action.

      5. If you have any questions about this action, you may contact your Platoon
      Sergeant or Staff Ser eant C r ona at (806)763-2853 ext 232 or at
     misrayn.cardona@usmc.mil




                                                   By direction
 Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 30 of 39 PageID #: 300

TJGPR984 **** RESERVE ABSENCE 984 REMARKS **** 11/28/2012
ECUF05 ENTER NEXT EDIPI: ENTER CATG: SEQ NBR: 14:29:58
 EDIPI: 1395439177 NA E: DU N, DANIEL A
  RUC: 14652 CO PANY CODE: B PRES-GRADE: E3 RECSTAT: E COMP CODE:
                  PIT CODE: HQCO TRNGRP: A R-RECSTAT: 0 RCOMP CODE: K4


       KILL                           TYPE        DEL FLAG REASO LES
SEQ    D TE       DATE        U BER   CODE         CODE CODE CODE
00004 201211      20121014     02      UN                     00 N
                                            ADR  TYP-DOC#~YEAR-RUC-DPI-TTC TCH DATE
                                              B: 1-99518-2012-14652-17-0843-20121028
                                              E: 1-99518-2012-14652-17-0843-20121028

       KILL                           TYPE        DEL FLAG REASON LES
SEQ   DATE        DATE       NUMBER   CODE         CODE CODE CODE
00003 201211      20121013    02       UN                   00 N
                                            ADR TYP-DOC#-YEAR-RUC-DPI-TTC TCH DATE
                                             B: 1-99518-2012-1 XXX-XX-XXXX-20121028
                                             E: 1-99518-201 -14652-17-0843-20121028


                                      NTI N       (JED *   t;**** **** **********
PF1-HELP PF3-EXIT PF7/PF8-SCR0LL BACK/FWD PF9-T0GGLE ADR/R                  PF12-PRI T
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 31 of 39 PageID #: 301




                                                      leasereadtfieniiistr uctionsbefor

            Servicemembers Group Life I surance Election and Certificate
b e this form
Us©
Sr i.
               to (check
             this
          ... . 'J*J
                         all that apply)
                       form         to (check alf that aoplv) , , , -r, , .
                         ftYivmrtiant Thics frwmImportant
                                                   i o fs ,* This
                                                              » ioq  h»is I~\i i #by
                                                                                   ors l Cl«-vt*  / Reserve
                                                                                                     maivxhA     o Thits
     Name or update your beneficiary                              form    fo use     Active Duty an           members   Thisf/s
                                                                                                                              form oes
     Reduce the amount of your insurance coverage not apply to an  c nnot be used fo any  other Government Life Insu ance
     Decline insurance coverage
Last na e First name Mid le name
W(\ \ to cL
Branch of Service (Do not abbre iateCurrent Duty Location
                                                               Rank, title or grade
                                                               PVT/E-1
                                                                                                    ywi             m
                                                                                                    Social Secunty umber


UNITED ST TES MARINE CORPS          MARINE CO PS RECRUIT DEPOT, S DIEGO, CA
                                                        Amount of Insur nce
By law, you are automatically insured for $400,000 If you want $400,600 of insurance, skip to Beneficiary(ies) and Payment Options If
you want less than $400,000 of insurance, lease check the a ropriate block below and write the amount desi ed an your initials
Coverage is available in increments of $50,000 If you do not want any Insurance* check the ap ropriate block belo and rite (in your
own handwriting), 'I do not want i surance at this time'
Declining SGU coverage also cancels all family covera e and traumatic inju y protection un er the SGLl ro ram
                   I ant coverage m the amount of $                                     You initials
               a
                                          (Write I do not want Insurance at this time )
 Note Reduced or ref sed insurance can only be restored by completi g form SQLV 8285 v li rool of good health and compliance with other requirements Reduced or refused
insurance will also affect the amount of Veterans Group Life Insurance you can convert to upon se aration from service

I HAVE BEEN COUNSELED ABOUT DESIGNATION OF UNUSUAL BENEFICIARY                                                                                  DATE
                                                       Beneficiary(ies) and Payment Options
I designate the following beneficia ies) o receive pa ment of my insurance proceeds I understand that the principal benefici ry(ies) will receive payment
upon mv death If all principal beneficiaries pre ecease me, the insurance will be paid to the contingent beneficiarvpes)
   Complete Name (first, mi le, last) an                      Social Security                                                                            Payment Option
       Address of each beneficiary                               Number                                                                              (Lump sum or 36 equal monthly
                                                                                                                                                               payments)
                                                                (if known!
Principal

                                                              UNDE 21
                                                                Yfti                                                           r0




L Additional Principals on page 4 (check if
ap licable
Contingent                                                                                                                                                                    i
    kV TwilQrri e.
J ow saK TY,
                                                             UNDEB-21
                                                                  Y/(                   Vtkikc


0 A ditional Contingents on page 4 (check if
applicable)
1 HAVE READ AND UNDERSTAND the instructions on pages 2 and 3 of this form I ALSO UNDERSTAND that
• This fo m cancels any p io beneficiar or payment inst uctio s
• The proceeds ill be paid to beneficiaries as stated In #f6 on page 3 of this form unless ot erwise stated above
• If I h ve legal questions about this form I m y consult ith a military atto ey at no expense to me
o f cannot have combined SGU an VGLI coverages at the same ti e for more t an $400 000
       If i am marned or If I get arried after completing this form my spouse is automatically covered und r Family SGU for which premiums will be
       deducted fro y ay unless I decline Family SGLl coverage by completing SGLV 8286A For Family SGU remium deductions my spouse MUST
       be registered in DEERS Failure to do so will re ult In debts ow for un aid premi ms


SIGN HERE IN INK .                                                                                            Date
                                            (Yoursignaiure uonoi jjim /


RECEIVEDBvAj        t
                    /
                                                         Do not write in space below For official use only
                                        RANtt, TITLE O GRADE             ORGA IZATION                            DATE RECEIVED
                   I4/)                 GS-/ 1 E-                        MCRD SA DIEGO CA 92140
SGLvaaeeftiay y                                                                                                          Copy 1 a Mamber'a Official Pefior wl F/lo P 2
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 32 of 39 PageID #: 302



  T7036SGB         ANNUAL RETIREMENT CREDIT RECORD         PAGE 1



  DATE PRODUCED: 20110731 ANNIVERSARY: 20120608 CRUC: 01130 RECORD STATUS: 0
  SSN: 1068 NAME: DUNN DANIEL A TRAINING GROUP: A
  PEBD: 20100712 PRESGRD: E2 DEAF: 20100608 TSATYR: 01 TQUALSERV: 01-00-00

  INACTIVE DUTY ACTIVE DUTY
  TYPE DATE POINTS TYPE DATE POINTS TYPE INCLUSIVE DAYS POINTS
  P-REG 20110415 001 P-REG 20110416 002 P-D3 20110524-20110531 008
  P-REG 20110417 002 P-REG 20110521 002 P-D3 20110601-20110607 007
  P-REG 20110522 002

                       COMPLETED-
  THE SUMMARY TOTALS MAY NOT EQUAL THE SUM OF THE POINTS LISTED ABOVE DUE TO
  ADJUSTMENTS MADE DURING THE ANNIVERSARY PERIOD
                    SUMMARY

  INACTIVE DUTY POINTS CORRES 000 ACTIVE DUTY POINTS PAID 264
  INACTIVE DUTY POINTS PAID 009 ACTIVE DUTY POINTS NON-PAID 000
  INACTIVE DUTY POINTS NON-PAID.... 000 TOTAL ACTIVE DUTY POINTS 264
  MEMBERSHIP POINTS 15 TOTAL POINTS CREDIT THIS YEAR.... 288
  FUNERAL HONORS DUTY 000 SATISFACTORY YEAR YES
  TOTAL INACTIVE DUTY POINTS 0024
  INACTIVE DUTY POINTS CREDIT-130MAX 024 (MAX DOES NOT INCLUDE FHD)
  INACTIVE DUTY POINTS PAID CURRENT FISCAL YEAR TO DATE RECORD PRODUCED.... 013



  CERTIFICATION:
  AUDIT DATE: MEMBER: UNIT:
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 33 of 39 PageID #: 303


  T7036SGB          ANNUAL RETIREMENT CREDIT RECORD              PAGE 1



  DATE PRODUCED: 20120731 ANNIVERSARY: 20130608 CRUC: 14652 RECORD STATUS: 0
  SSN: 1068 NAME: DUNN DANIEL A TRAINING GROUP: A
  PEBD: 20100712 PRESGRD: E3 DEAF: 20100608 TSATYR: 02 TQUALSERV: 02-00-00

  INACTIVE DUTY                     ACTIVE DUTY.
  TYPE    DATE POINTS TYPE        DATE POINTS TYPE INCLUSIVE DAYS POINTS
  P-REG    20110716 002   P-REG   20110717 002   P-A1   20110908-20110916 009
  P-REG    20110819 001   P-REG   20110820 002   P-A1   20110917-20110921 005
  P-REG    20110821 002   P-REG   20111015 002   P-D3   20120403-20120410 008
  P-REG    20111016 002   P-REG   20111104 001   P-D3   20120411-20120417 007
  P-REG    20111105 002   P-REG   20111106 001   P-D3   20120418-20120424 007
  P-REG    20120121 002   P-REG   20120122 002   P-D3   20120425-20120429 005
  P-REG    20120210 001   P-REG   20120211 002
  P-REG    20120212 002   P-REG   20120519 002

                          COMPLETED-
  THE SUMMARY TOTALS MAY NOT EQUAL THE SUM OF THE POINTS LISTED ABOVE DUE TO
  ADJUSTMENTS MADE DURING THE ANNIVERSARY PERIOD
                 SUMMARY

  INACTIVE DUTY POINTS CORRES 003 ACTIVE DUTY POINTS PAID 041
  INACTIVE DUTY POINTS PAID 028 ACTIVE DUTY POINTS NON-PAID 000
  INACTIVE DUTY POINTS NON-PAID.... 000 TOTAL ACTIVE DUTY POINTS 041
  MEMBERSHIP POINTS 15 TOTAL POINTS CREDIT THIS YEAR.... 087
  FUNERAL HONORS DUTY 000 SATISFACTORY YEAR YES
  TOTAL INACTIVE DUTY POINTS 0046
  INACTIVE DUTY POINTS CREDIT-130MAX 046 (MAX DOES NOT INCLUDE FHD)
  INACTIVE DUTY POINTS PAID CURRENT FISCAL YEAR TO DATE RECORD PRODUCED.... 031



  CERTIFICATION:
  AUDIT DATE: MEMBER: UNIT:
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 34 of 39 PageID #: 304




                                                   ENLISTMENT/REENLISTMENT DOCUMENT
                                                   AR ED FORCES OF THE UNITED STATES
                                                         PRIV CY ACT STATEMENT
    AUTHORITY: 5 U.S.C. 3331; ID U.S.C. 113,136,502. 504, 505, 506, 507,508, 509, 510, 513, 515, 516, 518, 519, 972, 978, 2107,21078,3253,
    3258,3262, 5540, 8252, 8253,825 , 8258, 12102, 12103, 12104, 12105, 12106, 12107, 12108, 12301, 12302, 12304, 12305, 12 05; 14 USC351,
    632; 32 U.S.C. 301, 302, 303,304; and Executive Order 9397, November 1943 (SSN).
    PRINCIPAL PURPOSE(S); To record enlistment or reenliolment imo the U.S. Armed Forces, This information becomes a part of the ubject's
     ilitary personnel records which are used to docu ent promotion, reassign ent, training, medical su port, and other ersonnel management
    actions. T e urpose of soliciting the SSN is fo positive identification.
    ROUTINE USE(S): This for becomes a part of the Ser ice's Enli ted Master File and Fiel Personnel File. All uses of the form are internal to the
    rele ant Service.

    DISCLOSURE: Voluntary; ho ever, failure to fu ish ersonal identification inlormation may negate the enlistmenl/re nlistment application.
                                              A. ENLISTEE/REENLISTEE IDE TIFICATIO DAT
    1, NAME fiosl, First, Middle)                                              2, SOCIAL SECURITY NUMBER
    DUNN                                                                       XXX-XX-XXXX
    DANIEL AUSTIN
    3. HOME OF RECORD (Street. City, County, State, Cou try, IP Code)          4. PLACE OF E LIS E T/REE ISTMENT (Mil, Installation, City, Slate)
    165 LAKE TR IL DR, DOUBLE OAK,                                             DALLAS MEPS
    (DENTON), X, US, 75077                                                     DALLAS, TX 75202-4709
    5. DATE OF EN IST ENT/     6. DA E OF BIRTH (YYYYMMDD)                     7. P EV MIL SVC UPON ENL/REENLIST           YEARS MONTHS         DAYS
       REENUSTMENT (YYYYMMDD)                                                  s. TOTAL ACTI E MILITARY SERVICE
    20100608                              19900330                             b. TOT L INACTIVE MILITARY SER ICE
                                                                    B. AGREEMENTS
     8. I am enllsting/reenlisting In t e United States (listbranch otservice) MARINE CORPS RESERVE
     this ate for 8 years and 0 weeks be inning in pay gra e E-J of which
              0 years and O eeks is considered an Active Duty Obligation, an 6 years an
              0 weeks will be served in the Reserv Component of the Ser ice in which I have enlisted. If this is an initial
     enlistment, I must serve a total of eight (8) years, unless I am sooner discharge or other ise exten ed b the appropriate
     authority, This eig t year service requirement Is calle the Military Ser ice Obligation. The a ditional etails of my enlistment/
     reenlistment are in Section C and Annex(es) (list name otAnnex(es) and de cribe)
      AB

     a. FOR ENLISTMENT IN A DELAYED E TRY/ENLISTMENT PROGRA (DEP);
     I understand that I a joining the DEP. I understand that by joining the DEP I am enlisting in the Ready Reserve component of the
     United States (list branch ot se vice)                                                 for a perio               not to e cee
     365 days, unless this eriod of time is other ise exten ed by the Secretary concerned. While in t e DEP, I understand that I am I
     a nonpay status an that I am not entitled to any benefits or rivileges as a em er of the Rea Reserve, to include, but not
     limited to medical care, liability insurance, death benefits, education benefits, or isability reti ed pay if I incur a physical disability. I
     understan that the perio of time hile I am in the DEP Is NOT creditable tor pay purposes upon entry into a pay status. However,
     I also understand that the period of time w ile I a in the DEP is counted toward fulfillment of my military sen/ice obligation
     described In paragraph 10, below. While in t e DEP, I un erstand that I must maintain my current qualifications and keep my
     recruiter Informe of any changes In my physical or ependency status, qualifications, and mailing address, I un erstand that I
     WILL be ordered to acti e duty unless I report to the place shown in Item abo e b (list date (YYYYMMDD))
     for enlistment In the Regular co ponent of the United States (li t branch ot ervice)
     for not less than years and                                  eeks.
     b. E ARKS'f'/ none, so sto ed ONE




     c. The agree ents in this section an attached anne (es) are all the promises made to me by the Go ernment, ANYTHING E SE
     A YONE HAS RO ISED E IS NOT VALID AND WILL NOT BE HONORED.
     (Initials of Enlistee/fteenlistee) Bjometrically Signed (Continued on Page 2)
    DD FORM 4/1, OCT 2007         PREVIOUS EDITION ISOBSOLETE.
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 35 of 39 PageID #: 305




     NAME OF ENLISTEE/REENLISTEE ILsst, First, Middle)                                    SOCIAL SECURITY NO. OF ENLISTEE/REE LISTEE
     DUNN DANIEL AUSTIN                                                                   XXX-XX-XXXX
                                                   D. CERTIFICATION A D ACCEPTANCE

      13a. My acceptance for enlistment Is based on the information 1 have gi en in my application for enlistment. If an of that
      Information is false or Incorrect, this enlistment may be voided or terminated a inistratively by the Go ernment or 1 may be tried
      by a Federal, ci ilian, or military court and, if found guilty, may be punished.

      1 certif that 1 ha e carefully ea this document, Inclu ing the partial statement ol existing Unite Stat s laws In Section
      C and how they may affect this agreement. ny questions 1 had we e explain to y satisfaction. 1 fully understand
      that only those ag eements in Section B and Section C of this ocument or recorde on the attached anne f s) will be
      honore . 1 also understand that an other promises or guarantees made to me by an one that are not set forth in
      Section B or the attached annex(es) are not effective and will not be honore .
     b. SIGNATURE OF E LISTEE/REENLIS EE                                                  c. DATE SIGNED (YYYYM DD)

    Biometrically Signed                                                                 20100608 16:11:46
    14. SERVICE REPRESENTATIVE CERTIFICATION
      a. On behalf of t e United States (list branch o/servic *j   MARINE CORPS
     I accept this applicant for enlist ent. I have witne ssed the si nature in item 13b to this document. I certify that 1 have e plained
     that only t ose a reements in Section B of this forn an In the attached Annex(es) will be honore , and any other pro ises made
     by any person are not effecti e and will not be honored.
     b. NAME (Lasf, First, Middlo)                         C. PAY GRADE                d. UNIT/COMMAND AME
    KOLENC MICHAEL J                                       E-7                        USMC RS STATION FORT WORTH
     e. SIGNATURE                                          1 DATE SIGNED               g. UNIT/COMMA D ADDRESS (Cily, Slate, ZIP Code)
                                                      ¦ i /,
                                                      (YYYYMMDD)       PANTEGO
    Biometrically Signed                             20100608 16:11:46 TX 76133
                                       E. CONFIRMATION OF ENLISTMENT OR EE LIST ENT
    15. IN HE ARMED FORCES EXCEPT THE NATIONAL GUARD (ARMY O                               ):
         1, DANIEL AUSTIN DUNN , do SOleir nly swear (or affirm) that 1 will support and efend
    the Constitution of the United States against all ene ies, foreign an domestic; t hat 1 will bear true faith and allegiance to the same;
    and t at 1 will obey t e orders of the P esident of the United States and the order s of the officers appointed over me, accor ing to
    re ulations and the Uniform Co e of Milita y Justice. So help me God.


    16. IN TH NATIO AL GU D (ARMY OR AIR):
         I,            .dosolemr ly swear (or affirm) that 1 ill support and defend
    the Constitution of the United States and the State of                                               against all enemies, foreign an
      omestic; t at I will bear true faith and alle iance to ttre same; and that 1 will obe) the or ers of the President of the Unite States
    and the Governor of                                              and the or ers of t e officers appointed over me, according to law
    and re ulations. So help me God.

    17. IN THE NATIO AL GUA D (AR Y OR AIR):
         1 do hereby acknowledge to have voluntarily enlis te /ree llsted t is            day of
    In the                                                  National Guard and as a Reserve of the United States (list branch o! service)
                                                                                with membershio in the
    National Guard of t e Unite States for a period of years, months, days, un er the
    con itions prescribed by law, u less sooner ischarged by proper authority.

    18.8. SIGNATURE OF ENLISTEE/REENLISTEE ' faM                                         b, D TE SIGNED (YYYYMMDD)

    Biometrically Signed ;-i                                                              20100608 16:41:54
    19. ENLIS ENT/REENLIST ENT OFFICER CERTIFICATION
     a. The abo e oath was administered, subscribed, and duly s orn to (or affirmed) before me this date.
     b. NAME (Last, First, Mi dle)                      c. PAY GRADE                 d, U IT/COM AND NAME
    WHITE ANDREW E                                             0-3                       DALLAS MEPS
     e. SIGNATU E ' | ' t. DATE SIGNED                                                   g, UNIT/CO AND ADDRESS (City, State, ZIP Code)
                           (YYYYMMDD)                                                    DALLAS
    Biometrically Si ned                                       20100608 16:41:54         TX 75202-0000
     (Initials ol Enlistee/Reenlistee) Biomet ically Signed
    DD FORM 4/2, OCT 2007                                      PREVIOUS EDITION IS OBSOLETE
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 36 of 39 PageID #: 306




                                                                                                                                                                                OMB No. 0704 0173
              RECORD OF MILITARY PROCESSING * ARMED FORCES OF THE UNITED STATES                                                                                                 OMB a prove/ ex ires
                              (Read Privacy Act Statement and Instructions on back befor completing this form.)                                                                 Mar 31, 2010
    The public re orting Burdsn (or l colleti S ol mloftniMn it eUimaM (o veraoo 20 m ulet per respons., mdu ino w imu for reviewing mscuclions, "d
    mei ainma the data eeded, and com letina end fevie ws the collacMm o( intoraiation. Send comment* regarding this huc en esamata or any other aspect o( this collection
    euggestions tor reducirtg the burden, to the Department ot Detense. Executive SeiVtcee Directorate (0704-0173). Respondents should be aware that notwithstanding any other provision of law. no person
    Shalt be su ject to any penalty (o lading to compl with a collection ot inlortriation it It oes not display a cut ently valid OMB control number.
    PLEASE DO NOT RETURN YOUR FORM TO THE ABOVE ORGANIZATION.
    A. SERVICE       B. PRIOR SERVICE: C. SELECTIVE SE VICE CLASSIFICATION D. SELECTIVE SER ICE REGISTR TIO O
      PROCESSING FOR
                         YES (El NO
       DMV I I I     NUMBER OF DAYS: 0
                                                                                 SECTION I. PERSONAL DATA
     1. SOCIAL SECURITY NUMBER                                        2. NAME (Las!, Fi st, Middle Name (and Mai n, if eny), Jr.. Sr, etc.)
                                                I I 0 I 6 I 8 Dunn. Daniel Austin
                                                                                                        4. OME OF ECORD ADDRESS
                                                                                                             (Street, Ci , County. St te,
                                                                                                              Country, ZIP Code)
                                                     DOUBLE OAK-                                        165 La e Trail Dr                             DOUBLE OAK
                             TX UNITED STATIg 75077                                                     DENTON                    TX            UNITED STA ES                  75077

     5. CITIZE SHIP one|                                                                6. SEX ( onej {_                   7.a. RACIAL CATEGO Y(X one ormore) |                            7.b.
                                                                                                                                                                                           7.b ETH IC Tj
                                                                                                                              (1) A ERICAN INDIAN/ (4) NATIVE HAWAIIAN                        CATEGORY
     X a. u.s. AT BIRTH (If this box is m rked, also X(1)or (2))                                  a. MALE                                                                                    |1) HISPANIC OR
     ~><| (1) NATIVE BO N Q <2> °ReNi s,i0AD 0F US                                                                                ALASKA NATI E                    OR OTHER PACIFIC
                                                                                                     b. FEMALE                                                     ISLANDE                       LATINO
          ~  ...» TUR
                   i » LIZED
                       . ,t-ai LIEN
                                nrr<-elf-f-n AIII NUMBER
                                                  IlIBCn
                                                                                                                              |2) ASI N
          b. U.S.                   EGISTRATION                                                                                                                                            X (2) OR
                                                                                                                                                                                                  OT HISPA IC
                                                                                                                              |3) BLACK OR FRICAN           X (5) WHITE                             L TINO
          e. U.S. ON-CITIZEN                                                                                                     AMERICAN
               ATIO                                                   L
          (I. IMMIGR T A IEN (Specify)
                                                                                                                                                            9. NUMBER OF DEPE DENTS ]
          e. NO -IMMIGRANT FOREIG                                                           Si gle
           NATIO AL (So c/frl                                                                                                               13. PROFICIENT (H FOREIGN                             1st         2nd
     10. DATE OF BIRTH                              11. RELIGIOUS | |                       12. EDUCATION | | |                                  LANGUAGE (If Y s, pecify.
        (YYYYMMDD)                                        P EFE ENCE1 '                          (rrs/nignesita
                                                          (Optional)                              Gr Completed)
                                                                                                                                                 if No, enter NONE.)                               Li
                                                                    BAPTIST                                           12            L                               NONE
     14. VALID D IVER'S ICENSE (Xonel jjXjvii 1 | NO                                                    1S, PLACE OF BI TH (City, Stat an Country)
          (If Yes. li t State, number, en ex iratio deter
      TX 24072229                                         0)20330                                       MIAMI F                           UNITED STATES
                                             SECTION II • EXAMINATION AND E TRANCE DATA PROCESSING CODES
                                              (FOR OFFICE USE ONLY- DO NOT WRITE IN THIS SECTION - Go on to Page 2, Question 20.)
     16. PTITUDE TEST ESULTS
      8. TEST ID b. ES SCORES                              AFQT
                                                                                             [os T                     wk I pc l                      k      i [ s mc                o ve
        cot                                                PERCE TILE             a i iikrt Lhialfci \ss\s r lsi? It. a Ia,it
          HATfDrERCTSTRElTr-DEP b. PRO) ACTIVE DUTY DATE                                             c. ES   d. RECRUITE IDENTIFIC TION                           e.STN ID                 FpIf
         (YYYYMMDD)                                       (YYYYMMDD)

         1 Li 1 1                                   _L_LLL_L_LLj                                              4|6
                                                                                                             l«)
                                                                                                                           I |7 |7
                                                                                                                           rP Y    ). S C NEX CODES
                                                                                                                                                       LULon                 4|L|E
                                                                                                                                                                          U, SO (YVWVV)      T aJj D J clkT'
       fl. T-E OS/ FS                                  US  (4) (5)                                                           GRADE                                                               TTO (YYWW)
                                  (1)
                                                                                                                                                1 I L_L
      18. ACCESSION DATA                                                                                                  Ta.'ADWC OBLIGATION (YVMMvwutir
       a. DATE OF E ISTMENT                         b. ACTI E DUTY SE VICE DATE c. PAY E TRY DATE (YYrWMDD) d. MSO fYYWW)
                             (YYYYmiDDI
          (YYYYMMDD) { r r x jmmuu)
          (YXYYMMDOl
                                                                                                      Z\0 I IQ |0 17. ji               im
                      (2) (3)                                                               10                 fl. PAY GR DE                                                                            IHL
      C1,'           r .,l r tv. st Is#* I,. \/* t s I bi

                            iE TIFICATlO                   I. STNlb
                                                                       TllIV          m, PEF
                                                                                             f
                                                                                                 i iE                              zio O.I PMOS/AFS
                                                                                                                              ioS/AFS
                                                                                                                                           I0K> 1711 |1                  p. YOUTH
                                                                                                                                                                                                        .J2JL
                                                                                                                                                                                                        GUARD
      4 I 6 I 4 I 7 | 7 | 0 2 | 5 | 9 9 | 6 | 4 l|e ZIYI 1 1.                                                              O M ! _ M BFfTi JLUJK11L                                                     \
       S. SVC NNEX CODES                     LREPLAC IS At*i exES u.TRA                          WC)
      MM II                                    II         |                StC|f                 1 f| L 1
                                                                                                                                                                  \n £/                           l
                                                                                                                                                                                            22              24
      19. SER ICE
           EQUI ED
          CODES                                26
                                                     1

                                                    27
                                                           I  28     29
                                                                          LI6 a1
                                                                          30    31     32        33
                                                                                                      s-V
                                                                                                        34      35   36
                                                                                                                           r 37    36
                                                                                                                                        A'4
                                                                                                                                                r0    41    42      43    44    6    46      7     46               60

                                                                    |69                62
                                                                                             |63 | 6 766             66
                                                                                                                            I$7 Z68 iL
                                                                                                                                     69          70   7      73     73    74   75    76     77     78
         61    62     83     64         66     66   67        66          60    61

                                                                                                        94      96     6     97     8     99     00   101   102     03   104   106   106
         81    62     63     64         6       6   87        88      9   90     1     92        9

                                                                                                       124     125   126    127   126     129   130   131   132    133   134   135   136
       111     112   113    11      116       116   117       118   119   120   121   122     12




                                                                                       PREVIOUS EDITION IS OBSOLETE.                                                             Adobe l.iveCvcIe Desivner I
       DD FORM 1966/1, AR 2007
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 37 of 39 PageID #: 307




     20. NAME First. Middle Initial) 21. SOCI L SECURITY NU BER
     Dunn. Daniel Austin XXX-XX-XXXX
                                                          SECTION III - OTHER PE SONAL DATA
     22. EDUCATION
      a. List all high schools and colleges atten ed. (List a tes in yyyymm format)                                                   (S) GRADUATE
     (1) FROM              (2) TO                   (3) NAME OF SCHOOL                   (<t) OCATION                                  YES     NO
          200*108                   200806          MARCUS IIS                           TX FLOWER MOUND
                                                                                                                                      H&


                                                                                                                                       YES    NO
      b. Have you e er been enrolled in ROTC, Junior ROTC, Sea Ca et Pro ram or C vil Air Palrol?

     23. MARtTAL/DEPENDENCY STATUS AND FAMILY DATA
        (If *Yes,m explain In Section VI, "Rema s.')

      a. Is anyone depen ent upon you for support?
                                                                                                                                               0
      b. Is there any court or er or judgment in effect (hat directs you to pro ide alimony or support for children?


      c. Do you have an im ediate relative (father, other, brother, or sister) who: (1) is now a orisoner of war or is mission
         in action (MIA); or (2) die or beca e 100% permanentl disabled hile serving in the Ar ed Services?

      d. Are ou the only livin child In our immediate fa ily?

     24. PREVIOUS MILITARY SERVICE OR EMPLOYMEN WITH THE U.S. GO ERNMENT
        (If 'Y s," expl in in Section VI, Rema s.
                                                                                                                                             w
      a. Are ou now or have you ever been in any regular or reserve branch of the Armed Forces or In the Army National Guard
         or ir National Guard?


      b. Have you ever been rejected for enlistment, reenlistment, or induction by any branch of the Arme Forces of the United
        States?                                                                                                                              .$)
      c. Are you now or a e you ever been a eserter from any branch of the Armed Forces of the United States?

       . Ha e you ever been e ployed by the United States Go ernment?
                                                                                                                                             Sl
      e. Are you now drawing, or do ou have an application pending, or approval for: retire pa , isability allowance, se erance
        pay, or a pension from any agency of the govern ent of the United States?

     26. ABILITY TO PERFORM MI ITARY DUTIES
                                                                                                                                             4)
        (If Yes, explain in Section VI. Remarks. *)

      a. Are you now or have you ever been a conscientious objector? (That is, o ou ave, or have you ever had, a firm, fixe ,
        and sincere objection to participation in war in an for or to t e bearing of arms because of religious belief or training?)

      b. Have you ever been dischar e by any branch of t e Armed Forces of the United States for reasons pertainin to being a
         co scient ous objector?


      c. Is there anything which would preclude you fro performing military duties or participating In military activities w enever
         necessary (i.e., do ou have any personal restrictions or religious ractices which would restrict your a ailability)?                4)
     26. DRUG USE AND ABUSE (It Ye ."explain in Section VI, 'R marks ")                                                               REFER TO
         Ha e you e er trie , used, sol , supplie , or ossesse any narcotic (to Include heroin or cocaine), depressa t (to inclu e    DASF
         quaaludes), stimulant, hallucino en (to include LSD or PCP), o cannabis (to inclu e marijuana or hashish), or any
         mind-alter n substance (to i clu e glue or paint), or anabolic steroi , except as prescribe by a licenced physician?
     DD FORM 1966/2, MAR 2007 Pa9e 2
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 38 of 39 PageID #: 308




     27. NAME (Last, First, Middle Initial)                                                                        2B. SOCIAL SECURITY NUMBER
     D nn. D, ii«) Auinn                                                                                                       XXX-XX-XXXX
                                                               SECTION IV - CERTIFICATION
     29. CERTIFICATION OF APPLIC NT (Your signature in this lock must 6e witnessed by your recruiter)
       a. I certify that the information given by me in this document is true, co plete, and correct to the best of my knowledge and belief.
     I understand that I am being accepted for enlistment based on the information prov ded by me in this document; that if any of the
     information is nowingly false or incorrect, I could be tried in a civilian or military court and could recei e a less than honorable
     discharge which could affect my future emplo ment opportunities.
      b. YPED OR PRINTED NAME (L u. /-ini. SfuUlt          c. SIGNATURE                                                       0. DATE signed m mi. iiv
        l ilmli
     Dunn. Daniel Austin                                                                                                                20100524
     30. D T VERIFICATION BY RECRUlTERr&iler description of the actual documents used to verify the following ems.)
      a. NAME (Y one)                              b. GE/XoneJ                                            c. CITIZENSHIP (Xone)
      X (1) BIRTH CERTIFICATE                                   ( BI TH CERTIFICATE                          X (1) BIRTH CERDFICATE
         (2) OTHER (Explain)                                    (2) OTHER (Explain)                               (2) OTHER (E plain)
     d. SOCIAL SECURITY UMBE (SS ) (Xone)                  0. EDUCATIO (Xone)                               1, OTHER DOCU ENTS USED
            (1) SSN C RO                                    X ( dip oma
           (2) OTHER (Explain)                                  (2) OTH R (E plain)
     31. CERTIFICATION OF WIT ESS
     a. I certify that I have witnessed the applicant's signature abo e and that I have verified the data In the documents require as prescribed by m
     directives. I further certify that I have not made an promises or guarantees other than those listed an signed by me. I understan y liability to
     Wat by courts- artial under the Uniform Code of Military Justice s o ld I effect or cause to be effecte the enlistment of anyone known b me to
     be ineligible (or enlistment,
     b. TYPED O P INT D AME (Last, First.          c. PAY        d. RECRUITER I.D.     e. SIGNATURE                                     f. D TE SIG ED
        Middle tnitiel)                              GRADE                                                                                (YYYYMMDD)
     Ragan, Joshua Kyle                               E5                464770259                                                             20100524
     32. SPECIFIC OPTIO /P OGR M E LISTED FOR, MILITA Y SKILL, O ASSIGNMENT TO A GEOGRAPHICAL AREA GUARANTEES
     a. S ECIFIC O TION/PRQGRAM ENLISTED FOR (Compl t by Gui anc Counselor. MEPS Liai on NCO, tc., as p cifi d by s onsoring ervice )
        (Us clear text Engli h.)

       fa Git k£0P                            O/ I- /UminK- r4.f t> Cle k> ZOIdC> 7,12-
                                                                                                                                        c. APPLIC NTS
     b. I fully nderstan that I will not be guaranteed any specific military skill or assignment to a eographic area exce t               I    S
     as shown in Item 32.a. above and anne es allached lo my Enlist ent/Reenlistment Document (DO For 4).

     33. CERTIFICATION OF RECRUITER OR
     ras .! I ha e re iewed all information contained in t is ocument an , lo the best of m ju gment and belief, the applicant fulfills all legal
     polic requirements for enlistment. I accept him/her for enlist ent on behalf of ( e United States (Ent r Branch of Ser ice)
                    Marine Cor s and certify that I have not made any promises o uarantees ot er t an those listed in em 32.a.
     above. I further certify that service regulations governing such enl stments have been strictl complied with an a,ny waivers required to effect
     ap licant's e list ent have been secured an are allache to t is document.
      . TYPED OR PRI TED NAME (Last. Fir t,       C. PAY         d. RECRUITE I.D. OR   «. SIGNATU              ////    //               f. DATE SIGNED
       Middle Initial)                               G DE           ORGA IZ TIO                                                             (YYYYM DO)
            GYSGT KOLENC. M.I.                    _o_ X-1308                                                                            1010 608
                                                             SECTION V - RECERTIFICATION'
     34. RECERTIFICATIO BY APPLICANT AND CORRECTION OF DAT AT THE TI E OF ACTIVE DUTY ENTRY
    a. I have reviewe all information conta ne i this document this ate. That information is still correct and true to Ihe best of y knowle ge an
    belief. If chan es were required, Ihe original entry has been marked See Item 34" and the correct Information is rovi ed below.
    b. ITEM NUMBER       . CHANGE REQUIRED
                                              3
                 tx




    d. APPLIC NT                                                 a. WIT ESS
    (1) SIG ATURE / nl I                      (2) DATE SIGNED (1) TYPED OR PRINTED NAME rt-asf,       (2) RA K/
                                                 (VYYYMMDD)       First, Middle Initial)                 G ADE

                                                                     GvSotSCHO.M PS M
    DO FORM 1966/3, AR 2007                                                                                                                            Page 3
Case 4:20-cr-00142-SDJ-KPJ Document 39-4 Filed 07/02/20 Page 39 of 39 PageID #: 309




    35, NAME ( ast, First, Middle ittaf)                                                                        36. SOCIAL SECU ITY NUMBER
    Dunn, Daniel Austin                                                                                                 594-95.1068

                                                                SECTION VI-RE ARKS
                                   (Specify ilemfsl being continued by item number. Continue on separate pages if necessar .)

                LEVEL WAIVER APPROVED ON
     WAIVER#


                             MEPS LIAISON

     PARTIAL 1ST PREPARED ON PARTIAL 1ST PREPARED O
     PU/HA G CRUNCHES PU/HANG CRU CHES

                             MEPS LIAISON MEPS LIAISON
    *««»«**«««« *-«ft««#N**««**«««*««»«**««*««#*»«««»«»«««*««»«#*«***««««***«H#*Ntf««*«««#«««*«K
    'I H VE REVIEWED THIS EN ISTMENT PACKAGE FOR ACCURACY AND COMPLETENESS, I FIND THE PPLICANT QU IFIED FOR
     ROCESSING ND ENLISTMENT I TO THE U ITED ST ES M RINE CORPS."




            Authority to enlist/ship granted by
      g-RS C,lom / DAE                                               Authorit to enlist/shi granted by
     Waiver Ty e Waiver Control# Waiver Cods
                                                               g-ft / &3DQW i FM
                                                               WaiverT pe Waiver Control fl Waiver Co
             Authority lo enlist/ship granted by
                     / L3DH7 / bCg
      Waiver Type Waiver Control # Waiver Co s



    A                           -j-                           A                         oo                                 -id.




     hdc<                                          o Xj}o2 -
        Add Remark                                                                                                     DD FORM 1956/5 YES
                                                                                                                       ATTACHED? (X one} o
                               SECTION VII - STATE E T OF A E FOR OFFICI L MILITARY RECO DS
    37. AME CHA GE.
        If the preferred enlistment name (name give in em 2) is not t e same as on your birth certificate, and it has not been changed by le al procedure
    prescribed by slate law, an it is the same as on your social security nu er card, complete the follo ing:
    8. NAME AS SHOWN O BIRTH CERTIFICATE                                        b. NAME S SHOW ON SOCIAL SECU ITY UMBER CA D


    c. I hereby state that I ave not changed y na e th ough any court or oth er le al proce ure; that I prefe lo use t e name of
                                                                        by v/hic I am known in the community as a matter of convenience
    an with no criminal intent. I further stale t at I am the same person as t e erson whose na e is shown in em 2,
    d. APPLICANT
    (1) SIGNATU E                                                                                                     (2) DATE SIGNED
                                                                                                                          (YYYYMMDD)

    6. WITNESS
    (11 TYPED O PRINTED NAME (Lest, Fi t, Middle Initial) (2) PAY GR DE         (3) SIGNATURE


    DD FORM 1966/4, MAR 2007                                                                                                                      Page 4
